     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 1 of 236



1    Edward Jason Dennis
     jdennis@lynnllp.com
2    Samuel B. Hardy
     shardy@lynnllp.com
3    Christian Orozco
4    California State Bar No. 285723
     corozco@lynnllp.com
5    LYNN PINKER COX & HURST, LLP
     2100 Ross Avenue, Suite 2700
6    Dallas, Texas 75201
     (214) 981-3800 - Telephone
7
     (214) 981-3839 - Facsimile
8
     Special Litigation Counsel for
9    Plaintiff
10                            UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
11
                                        NORTHERN DIVISION
12   In re                                        §            9:16-bk-11912-DS
                                                      CASE NO. ____________________
                                                  §
13   CHANNEL TECHNOLOGIES GROUP, LLC, §
           Debtor.                                §
14
                                                  §
     CORPORATE RECOVERY ASSOCIATES,
15   LLC, as Trustee for the Liquidating Trust of
                                                  § ORIGINAL COMPLAINT
                                                  §
     Channel Technologies Group, LLC,
16                                                §
           Plaintiff,
                                                  §
17   v.
                                                  §
     BLUE WOLF CAPITAL PARTNERS, LLC,
18   BLUE WOLF CAPITAL FUND II, L.P.,
                                                  §
                                                  §
19   GLADSTONE INVESTMENT                         §
     CORPORATION, BLUE WOLF CAPITAL               §
20   ADVISORS L.P., BW PIEZO HOLDINGS,            §
     LLC, FIDUS INVESTMENT                        §
21   CORPORATION, FIDUS MEZZANINE                 §
     CAPITAL II, L.P., AVANTE MEZZANINE
22   PARTNERS SBIC, LP, AVANTE
                                                  §
                                                  §
23   MEZZANINE PARTNERS II, INC., PENGDI §
     HAN, DHAN, LLC, GRANT THORNTON,              §
24   LLP, CTG ADVANCED MATERIALS, LLC, §
     CTS CORPORATION, and ELECTRO                 §
25   OPTICAL INDUSTRIES,                          §
           Defendants.
26                                                §

27

28


     ORIGINAL COMPLAINT                                                       Page 1 of 29
     Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                   Desc
                                    Main Document    Page 2 of 236


             Plaintiff Corporate Recovery Associates, LLC, solely in its capacity as Trustee for the
1

2    Liquidating Trust of Debtor Channel Technologies Group, LLC (“Plaintiff”) files this Original

3    Complaint against Blue Wolf Capital Partners, LLC, Blue Wolf Capital Fund II, L.P., Gladstone

4    Investment Corporation, Blue Wolf Capital Advisors L.P., BW Piezo Holdings, LLC—
5    (collectively, the “Blue Wolf Entities”)—Defendants Fidus Investment Corporation; Fidus
6
     Mezzanine Capital II, L.P., Avante Mezzanine Partners SBIC, LP, Avante Mezzanine Partners
7
     II, Inc.—(collectively, the “Mezzanine Lenders”)— and Defendants Grant Thornton, LLP, CTG
8
     Advanced Materials, LLC, CTS Corporation, Electro Optical Industries, Pengdi Han, DHAN,
9

10   LLC, Duff & Phelps, and CIT Bank, N.A. and respectfully shows as follows:

11                                                     I.
                                                  SUMMARY
12
             1.     This is a fraudulent transfer case. In an abuse of the corporate form, the Blue Wolf
13

14   Entities organized and structured a series of shell corporations to separate the assets and liabilities

15   of CTG despite running CTG, its parent company, sister company, and subsidiaries as a single
16   entity. The Blue Wolf Entities did this to make distributions to themselves and avoid liabilities
17
     to creditors. Upon facing financial difficulty, in 2016, the Blue Wolf Entities sold CTG’s de
18
     facto assets for over $70 million and distributed $30 million to themselves, their equity partners,
19
     and others involved in the transactions. Insufficient funds were retained or distributed to CTG
20

21   for the protection of its creditors. Later that year, and having already disadvantaged CTG’s

22   creditors, the Blue Wolf Entities put CTG into bankruptcy. While Blue Wolf repaid itself a

23   secured loan to CTG, the bankruptcy left approximately $35 million in unsecured general
24   creditors holding the liabilities while $70 million was distributed earlier that year to the
25
     Defendants.
26

27

28


     ORIGINAL COMPLAINT                                                                         Page 2 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                   Main Document    Page 3 of 236


                                                    II.
1                                                PARTIES
2
            2.     Plaintiff Corporate Recovery Associates, LLC is a California limited liability
3
     company and Trustee for the Liquidating Trust of Debtor Channel Technologies Group, LLC.
4
            3.     Debtor Channel Technologies Group, LLC (“CTG”) is a privately owned
5

6    California limited liability company.

7           4.     Defendant Blue Wolf Capital Partners, LLC is a Delaware limited liability

8    company, with its principal place of business in New York, New York. It may be served via its
9
     registered agent for service of process, The Corporation Trust Company, 1209 Orange St.,
10
     Wilmington, Delaware 19801, or wherever else it may be found.
11
            5.     Defendant Blue Wolf Capital Fund II, L.P., is a Delaware limited partnership, with
12
     its principal place of business in New York, New York. It may be served via its registered agent
13

14   for service of process, The Corporation Trust Company, 1209 Orange St., Wilmington, Delaware

15   19801, or wherever else it may be found.
16          6.     Defendant Gladstone Investment Corporation is a Delaware corporation. It may
17
     be served via its registered agent for service of process, Corporation Service Company, 251 Little
18
     Falls Drive, Wilmington, Delaware 19808, or wherever else it may be found.
19
            7.     Defendant Blue Wolf Capital Advisors L.P., is a Delaware limited partnership,
20

21   with its principal place of business in New York, New York. It may be served via its registered

22   agent for service of process, The Corporation Trust Company, 1209 Orange St., Wilmington,

23   Delaware 19801, or wherever else it may be found.
24          8.     Defendant BW Piezo Holdings, LLC is a Delaware limited liability company, with
25
     its principal place of business in New York, New York. It may be served via its registered agent
26
     for service of process, The Corporation Trust Company, 1209 Orange St., Wilmington, Delaware
27

28


     ORIGINAL COMPLAINT                                                                     Page 3 of 29
     Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                    Main Document    Page 4 of 236


     19801, or wherever else it may be found.
1

2           9.     Defendant Fidus Investment Corporation is a Maryland corporation, with its

3    principal place of business in Evanston, Illinois. It may be served via its registered agent for

4    service of process, National Registered Agents, Inc., 208 Lasalle St., Suite 814, Chicago, Illinois,
5    60604, or wherever else it may be found.
6
            10.    Defendant Fidus Mezzanine Capital II, L.P., is a Delaware limited partnership,
7
     with its principal place of business in Evanston, Illinois. It may be served via its registered agent
8
     for service of process, National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover,
9

10   Delaware, 19904, or wherever else it may be found.

11          11.    Defendant Avante Mezzanine Partners SBIC, LP is a Delaware limited partnership,

12   with its principal place of business in Los Angeles, California. It may be served via its registered
13
     agent for service of process, 3H Agent Services, Inc., 1201 North Orange Street, Suite 710.,
14
     Wilmington, Delaware 19801, or wherever else it may be found.
15
            12.    Defendant Avante Mezzanine Partners II, Inc., is a Delaware corporation, with its
16

17   principal place of business in Los Angeles, California. It may be served via its registered agent

18   for service of process, 3H Agent Services, Inc., 1201 North Orange Street, Suite 710.,

19   Wilmington, Delaware 19801, or wherever else it may be found.
20          13.    Grant Thornton, LLP is an Illinois limited liability partnership, with its principal
21
     place of business in 171 N. Clark Street, Suite 200, Chicago, IL 60601. It may be served via its
22
     registered agent for service of process, The Corporation Trust Company, 1209 Orange St.,
23
     Wilmington, Delaware 19801, or wherever else it may be found.
24

25          14.    CTG Advanced Materials, LLC is a Delaware limited liability company, with its

26   principal place of business in Bolingbrook, Illinois. It may be served via its registered agent for

27

28


     ORIGINAL COMPLAINT                                                                        Page 4 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                   Main Document    Page 5 of 236


     service of process, Cogency Global Inc., 600 South Second St., Suite 404, Springfield, Illinois,
1

2    62704, or wherever else it may be found.

3             15.   CTS Corporation is a Delaware corporation, with its principal place of business in

4    Lisle, Illinois. It may be served via its registered agent for service of process, Cogency Global,
5    Inc., 850 New Burton Road, Suite 201, Dover, Delaware, 19904, or wherever else it may be
6
     found.
7
              16.   Electro Optical Industries, Inc. is a Delaware corporation, with its principal place
8
     of business in Goleta, California. It may be served via its registered agent for service of process,
9

10   The Corporation Trust Company, 1209 Orange St., Wilmington, Delaware, 19801, or wherever

11   else it may be found.

12            17.   Defendant Pengdi Han is a natural person and resident of Washington. He may be
13
     served at 14304 SE 88th Place, Newcastle, Washington, 98059, or wherever else he may be
14
     found.
15
              18.   DHAN, LLC is a Washington limited liability company, with its principal place of
16

17   business in 34827 Pacific Hwy S, Federal Way, Washington, 98003. It may be served at its

18   principal place of business or wherever else it may be found.

19            19.   Duff & Phelps is a Delaware corporation, with its principal place of business in
20   New York, New York. It may be served via its registered agent for service of process, Corporate
21
     Creations Network, Inc., Wilmington, Delaware, 19810, or wherever else it may be found.
22
              20.   CIT Bank, N.A. is a Delaware corporation, with its principal place of business in
23
     888 E. Walnut Street, Pasadena, California, 91101. It may be served via its registered agent for
24

25   service of process, The Corporation Trust Company, 1209 Orange St., Wilmington, Delaware

26   19801, or wherever else it may be found.

27

28


     ORIGINAL COMPLAINT                                                                       Page 5 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                   Main Document    Page 6 of 236


             21.   CTG is informed and believes, and therefore alleges, that at all relevant times
1

2    alleged herein existed a unity of interest and ownership between the Blue Wolf Entities and CTG,

3    and each of them, such that any individuality and separateness between them has ceased to exist.

4    Adherence to the fiction of the separate existence of the Blue Wolf Entities and CTG from one
5    another would permit an abuse of the corporate privilege, would sanction fraud, and promote
6
     injustice.
7
             22.   CTG is informed and believes, and therefore alleges, that all relevant times alleged
8
     herein, the Blue Wolf Entities were agents, employees, representatives, partners, subsidiaries,
9

10   affiliates, and/or joint venturers of each other, and in undertaking the actions complained of below

11   were acting within the course and scope of such relationships and with the knowledge,

12   authorization, consent, and ratification of each other.
13
                                                     III.
14                                             JURISDICTION

15           23.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334,
16   and 11 U.S.C. §523. This matter constitutes a core proceeding within the meaning of 28 U.S.C.
17
     §157(b)(2)(I) and (O). Venue is proper in this District pursuant to 28 U.S.C. §§1408 and 1409
18
     because the Debtor’s bankruptcy case is pending in this District and the causes asserted herein
19
     arise under the Bankruptcy Code and arise in a case under the Bankruptcy Code.
20

21                                                  IV.
                                                   FACTS
22
     A.     Blue Wolf Entities Acquire CTG
23
             24.   CTG designed and manufactured piezoelectric ceramics, transducers, sonar
24

25   equipment, and other related products sold primarily to military, commercial, and industrial

26   customers in the United States and internationally. CTG was founded in 1959 and was based in

27

28


     ORIGINAL COMPLAINT                                                                       Page 6 of 29
     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                Desc
                                  Main Document    Page 7 of 236


     Santa Barbara, California.
1

2           25.    The Blue Wolf Entities are a self-described “special-situation” investment firm that

3    targets middle-market companies facing structural, financial, or regulatory issues.

4           26.    On or about December 2011, Blue Wolf Capital Partners, through Blue Wolf
5    Capital Fund and agents Adam Blumenthal, Haranjeet Narulla, and Charles Miller, formed BW
6
     Piezo for the sole purpose of acquiring CTG from Alta Properties, Inc. After the acquisition, on
7
     December 28, 2011, BW Piezo and CTG executed the Operating Agreement of CTG, naming
8
     BW Piezo as the sole member of CTG. Pursuant to the Operating Agreement, BW Piezo
9

10   maintained the rights to remove or replace CTG’s manager and dissolve CTG in its sole

11   discretion. See Ex. 1 (CTG Operating Agreement).

12          27.    The Operating Agreement named Kevin Ruelas and Pierre Chao as managers of
13
     CTG. As managers, Mr. Ruelas and Mr. Chao were vested with the full, exclusive, and complete
14
     discretion to manage and control the affairs of CTG. Additionally, the Operating Agreement
15
     required that the entirety of CTG’s assets and company funds be held in the name of CTG. Mr.
16

17   Ruelas was named President, Secretary, and Treasurer of CTG.

18   B.    Blue Wolf Makes Changes at CTG

19          28.    After over a year of controlling CTG, the Blue Wolf Entities, Mr. Blumenthal, Mr.
20   Narrulla, and Mr. Miller (“Blue Wolf”) decided to make changes at CTG. First, Blue Wolf
21
     decided to remove Mr. Ruelas and began interviewing potential management candidates. Next,
22
     Blue Wolf decided to expand CTG’s business to medical, ocean, and mining applications. To
23
     effect this, Blue Wolf began negotiations with Pengdi Han to acquire H.C. Materials, Inc. (“HC
24

25   Materials”), a crystal manufacturer with a focus on medical ultrasound imaging, ocean mining,

26   and ocean exploration systems.

27

28


     ORIGINAL COMPLAINT                                                                     Page 7 of 29
     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56              Desc
                                  Main Document    Page 8 of 236


            29.    On or about June 2013, Blue Wolf replaced Kevin Ruelas as a manager and officer
1

2    with Ralph L. Phillips, hiring Mr. Phillips as President and Chief Executive Officer of CTG. As

3    a condition of his employment, Mr. Phillips was required to, and did, invest $250,000 to be

4    directed to working capital of CTG. See Ex. 2 (Phillips Complaint) Blue Wolf did not direct Mr.
5    Phillips’s investment to CTG as working capital as represented; instead, Blue Wolf distributed
6
     the funds to former and out-going CTG executives, including Mr. Ruelas. In addition, Blue Wolf
7
     represented to Mr. Phillips that CTG was in the process of acquiring H.C. Materials and that the
8
     value of the equity he would be awarded in CTG would include the value of H.C. Materials.
9

10          30.    After hiring Mr. Phillips, Blue Wolf continued to negotiate with Mr. Han regarding

11   the acquisition of H.C. Materials. To obtain a loan to purchase H.C. Materials, Blue Wolf

12   represented to lenders that CTG was purchasing H.C. Materials as a wholly-owned subsidiary.
13
     Blue Wolf mortgaged CTG’s assets, forced CTG to guarantee the significant loan, and directed
14
     CTG to contribute its own cash assets for the purchase of H.C. Materials. Blue Wolf’s actions
15
     left CTG saddled with significant debt and limited CTG’s business.
16

17          31.    On or about October 2013, Blue Wolf used the loan proceeds and CTG’s cash to

18   acquire H.C. Material’s assets for $48 million. Immediately, the Blue Wolf Entities, Mr.

19   Blumenthal, and Mr. Narulla issued press releases and represented to news media that CTG had
20   acquired H.C. Materials. See Ex. 2 (October 15, 2013 Press Release).
21
            32.    Blue Wolf surreptitiously decided to segregate the companies on paper. Blue Wolf
22
     created a new entity named CTG Advanced Materials to hold the H.C. Materials assets, and Blue
23
     Wolf structured CTG Advanced Materials to be a sister company to CTG under the ownership
24

25   of BW Piezo instead of as a wholly-owned subsidiary of CTG as it represented to the public and

26   CTG’s creditors.

27

28


     ORIGINAL COMPLAINT                                                                   Page 8 of 29
     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56              Desc
                                  Main Document    Page 9 of 236


            33.    The segregation was fictional. Blue Wolf directed Mr. Phillips to run CTG
1

2    Advanced Materials as a division of CTG, and the companies, along with BW Piezo, were

3    operated as a single enterprise. See Ex. 3 (Phillips Complaint). As detailed below, BW Piezo,

4    CTG, and CTG Advanced Materials commingled funds and assets of the companies. Blue Wolf
5    indiscriminately directed CTG to transfer funds to pay for CTG Advanced Materials’s liabilities,
6
     including payroll, professional services, and legal bills, and vice versa. CTG also guaranteed
7
     loans for CTG Advanced Materials’s benefit and the assets of each company were treated as one
8
     in the same. Further, all entities used the same business locations and employees, shared the
9

10   same control group, and shared corporate records. Moreover, CTG and CTG Advanced Materials

11   were held out publicly to be the same entity, and CTG even represented to the federal government

12   that CTG had acquired H.C. Materials and was its successor legal entity.
13
     D.    CTG’s Financial Struggles
14
            34.    These actions took their toll on CTG. Throughout 2014 and 2015, CTG struggled
15
     to balance its finances and, upon information and belief, its debt payments were nearly equal to
16

17   the combined sales of CTG and CTG Advanced Materials. See Ex. 3 (Phillips Complaint).

18          35.    In middle to late 2015, CTG’s management discovered that CTG had material

19   liabilities that threatened CTG’s status as a going concern. CTG’s management brought this to
20   the attention of Blue Wolf, and Blue Wolf undertook a plan to liquidate CTG’s assets in a manner
21
     to maximize their own recovery in the event of likely bankruptcy. Blue Wolf began by soliciting
22
     offers for and negotiating the sale of CTG Advanced Materials.
23
            36.    On or about January 2016, Blue Wolf removed Mr. Phillips from his position at
24

25   CTG and replaced him with Christopher Holmes. CTG was not in the financial position to

26   repurchase Mr. Phillips’s ownership interests and needed to convince Mr. Phillips to maintain

27

28


     ORIGINAL COMPLAINT                                                                   Page 9 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                Desc
                                   Main Document   Page 10 of 236


     his equity position. To do so, Mr. Blumenthal represented to Mr. Phillips that Blue Wolf was in
1

2    the process of selling CTG Advanced Materials and misrepresented that the proceeds would go

3    to CTG.

4    E.    CTG (and CTG Advanced Materials) Was Habitually Cash-Strapped and
           Desperately in Need of Operating Capital
5

6          37.      As noted, prior to filing for bankruptcy, CTG was habitually cash-strapped and in

7    desperate need of operating capital. Indeed, it was standard operating procedure for CTG to

8    “string along” its vendors, because it simply did not have the funds to pay its debts. By way of
9
     just a few examples:
10
           •     By October of 2015, BW Piezo board minutes indicate that CTG needed to be in a
11               better financial position and was walking a “tightrope.” See Ex. 4 (attachment to
                 2/5/16 email from L. Chen to K. Carrington). In fact, by this same time, BW Piezo
12               was already contemplating the sale of CT Advanced Materials and noting that it needed
13               to focus on “how to improve cash flow to . . . direct capital to [Advanced Materials] .
                 . . to improve the value before exit.” See Ex. 4 (attachment to 2/5/16 email from L.
14               Chen to K. Carrington).

15         •     By January 2016, CTG was instructing CT Advanced Materials that: “we do need you
                 to stretch your payments out to suppliers as much as possible . . . [a]s you know we
16               [i.e., CTG] are managing our cash very tightly and will need [Advanced Materials] to
17               slow down the outflows as well.” See Ex. 5 (1/27/16 email from L. Chen to S. Hoyos).

18         •     Unsurprisingly, then, by January 2016, vendors were complaining to CTG of its late
                 payments on invoiced billings and failure to honor extended payment plans. See Ex. 6
19               (1/22/16 mail from L. Chen to J. Rumsey).
20
           •     By February 2016, CTG was lamenting its cash flow, noting that forecasts “do[] not
21               look good.” See Ex. 7 (2/9/16 email from S. Hoyos to L. Chen).

22         •     Also, by February 2016, CTG Advanced Materials could not even make its payroll
                 without borrowing funds from CTG. See Ex. 8 (2/17/16 email from C. Hanna to J.
23
                 Hager).
24

25          38.     CTG’s precarious financial position was apparently due to a variety of factors,

26   among them:
27

28


     ORIGINAL COMPLAINT                                                                     Page 10 of 29
     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                Desc
                                  Main Document   Page 11 of 236


           •   The failure to implement a sustainable manufacturing environment. See Ex. 9 (8/8/16
1
               email from V. Caruso to C. Holmes).
2
           •   A weak management team that was not aware of the significant risks to company
3              business operations, including: (i) operational discipline, (ii) insufficient processes,
               procedures, and tooling, and (iii) customer mismanagement. See Ex. 10 (6/3/16 email
4              from C. Holmes to A. Melconian and attachment).
5
           •   Insufficient manpower, equipment, and facility infrastructure. See Ex. 10 (6/3/16
6              email from C. Holmes to A. Melconian and attachment).

7          •   The sale of Electro-Optical Industries to “a foreign interest,” which CTG reported left
               the Department of State “appalled” and jeopardized CTG’s security accreditation. See
8
               Ex. 11 (6/24/16 email from C. Holmes to V. Caruso); Ex. 12 (6/20/16 email from C.
9              Holmes to V. Caruso).

10         •   CTG’s assumption of CTG Advanced Material’s and other affiliates and subsidiaries’
               liabilities and use of CTG’s capital and assets to maintain CTG Advanced Material’s
11             and other affiliates and subsidiaries’ businesses.
12
     F.    Blue Wolf Liquidates CTG’s Assets and Prepares for Bankruptcy Filing
13

14          39.    On or about March 2016, Blue Wolf sold CTG Advanced Materials for
15   approximately $73 million. Instead of returning to CTG the proceeds from the sale of assets of
16
     CTG Advanced Materials, Blue Wolf structured the transaction to have the purchaser, CTS
17
     Corporation, transfer the proceeds to the Blue Wolf Entities, CIT Bank, N.A., the Mezzanine
18
     Lenders, Pengdi Han, and to the Blue Wolf Entities’ insiders as bonus payments. The transfers
19

20   related to the sale of CTG Advanced Materials are described in further detail in the attached

21   Exhibit A.

22          40.    Subsequently, Blue Wolf and Mr. Holmes began to position CTG to declare for
23
     bankruptcy. Blue Wolf was desperate to delay CTG’s filing for bankruptcy protection as long as
24
     possible to protect the validity of the transfers related to the CTG Advanced Materials sale. To
25
     accomplish this, Blue Wolf and Mr. Holmes directed CTG, in April 2016, to enter a prepetition
26
     lending agreement with Blue Wolf Capital Fund II, L.P., to provide a cash infusion in exchange
27

28


     ORIGINAL COMPLAINT                                                                    Page 11 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                   Desc
                                   Main Document   Page 12 of 236


     for a security interest in CTG’s assets. Next, in June 2016, Blue Wolf sealed CTG’s ultimate fate
1

2    by selling one of its most profitable subsidiaries, Electro-Optical Industries, at a cut-rate price in

3    June 2016.

4           41.    With these actions in place, Blue Wolf directed CTG to file for bankruptcy in late
5    2016 to leave the other creditors of CTG “holding the bag” while Defendants enjoyed the $70
6
     million in distributions from the sale of CTG Advanced Materials.
7
                                                 V.
8                          VEIL PIERCING / ALTER EGO THEORY OF LIABILITY
9
            42.    The foregoing and following paragraphs are hereby incorporated by reference as if
10
     fully set forth herein are made by way of information and belief, which is expected to be borne
11
     out through discovery,
12
            43.    Blue Wolf’s use of CTG and CTG Advanced Materials was a sham to perpetrate a
13

14   fraud. Blue Wolf used BW Piezo, CTG, and CTG Advanced Materials to manipulate the assets

15   and liabilities between the entities. Blue Wolf abused the corporate form by segregating the
16   shared assets and liabilities in separate entities with the intent to avoid performance by relying
17
     on the corporate form as a shield.
18
            44.    In addition, and in the alternative, BW Piezo, CTG, and CTG Advanced Materials
19
     were organized and operated as a single business enterprise. Although Blue Wolf identified CTG
20

21   and CTG Advanced Materials as separate entities in company organizational charts, in practice,

22   there was no corporate separateness between the two (or BW Piezo). Blue Wolf—utilizing its

23   “shell company” BW Piezo—routinely commingled funds and assets between the two to cover
24   company liabilities. Among other things, upon information and belief:
25
               •   CTG funds were used to pay for the liabilities of CTG Advanced Materials,
26                 including payroll. See Ex. 13 (1/26/16 email from L. Chen to C. Hanna); Ex. 14
27

28


     ORIGINAL COMPLAINT                                                                       Page 12 of 29
     Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56              Desc
                               Main Document   Page 13 of 236


                 (1/5/16 email from L. Chen to C. Hanna); Ex. 8 (2/17/16 email from C. Hanna to
1
                 J. Hager).
2

3            •   CTG Advanced Materials funds were used to pay for the liabilities of CTG,
                 including accounts receivable. See Ex. 15 (12/2/15 email from L. Chen to C.
4                Hanna).
5
             •   CTG Advanced Materials’ revenues were accounted for as part of CTG’s overall
6                revenues. See Ex. 16 (1/21/16 email from L. Chen to S. Hoyos).
7
             •   CTG funds were transferred to BW Piezo to pay out CTG Advanced Materials
8
                 bonuses and legal expenses.
9

10           •   CTG’s “cash flow” position was forecasted to include the “cash flow” position of
                 CTG Advanced Materials).
11

12           •   The liabilities of all BW Piezo subsidiaries were paid through CTG’s operating
                 account. See Ex. 16 (1/21/16 email from L. Chen to A. Ortega).
13

14           •   CTG expenses were accrued between CTG and BW Piezo. See Ex. 17 (1/15/16
15               email from L. Chen to C. Hanna).

16
             •   BW Piezo would pay for certain CTG-related expenses directly and then seek
17               reimbursement from CTG. See Ex. 18 (2/2/16 email from L. Chen to D.
                 Oldham).
18

19           •   CTG incurred BW Piezo’s legal expenses. See Ex. 19 (3/8/16 email from C.
                 Hanna to A. Ortega).
20

21           •   Legal expenses incurred in relation to CTG matters were charged to BW Piezo’s
22               general liabilities. See Ex. 20 (1/12/16 email from L. Chen to C. Hanna).

23
             •   BW Piezo held board meetings at the offices of CTG. See Ex.21 (attachment to
24               2/5/16 email from L. Chen to K. Carrington).

25
             •   CTG’s corporate documents and communications with auditors represented CTG
26               Advanced Materials as a “division” of CTG. See Ex. 22 (pdf attachment to
27

28


     ORIGINAL COMPLAINT                                                               Page 13 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                                   Main Document   Page 14 of 236


                   12/26/15 email rom L. Chen to D. Ligon); Ex. [x] (attachment to 1/19/16 email
1
                   from L. Chen to J. Cherry).
2

3              •   CTG Advanced Materials was represented in government submissions and public
                   press releases as being a subsidiary of CTG. See Ex. 24 (Dorsey Whitney letter).
4
            45.    In addition, and in the alternative, BW Piezo and CTG were organized and operated
5
     as alter egos of each other. The entities commingled funds and company assets and freely
6
     transferred funds between the entities to pay for another entity’s liabilities. Blue Wolf dominated
7

8    the entities’ affairs, and the entities shared business locations, employees, and corporate records.

9           46.    In addition, and in the alternative, CTG and CTG Advanced Materials were

10   organized and operated as alter egos of each other. The entities commingled funds and company
11   assets and freely transferred funds between the entities to pay for another entity’s liabilities. The
12
     Blue Wolf Entities dominated the entities’ affairs, and the entities shared business locations,
13
     employees, and corporate records.
14
            47.    In addition, and in the alternative, the Blue Wolf Entities formed, organized, and
15

16   operated BW Piezo, CTG, and CTG Advanced Materials to evade government regulation, legal

17   obligations, and debt obligations.

18          48.    In addition, and in the alternative, the Blue Wolf Entities allowed the entities to
19
     operate with inadequate capital for the type of business they were conducting. siphoned CTG’s
20
     assets and capital to repay Blue Wolf and make distributions to themselves.
21

22

23

24

25

26

27

28


     ORIGINAL COMPLAINT                                                                       Page 14 of 29
     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                                  Main Document   Page 15 of 236


                                                     VI.
1                                           CAUSES OF ACTION
2
        A. Avoidance of Actual Fraudulent Transfers Under 11 U.S.C. §§ 548(a)(1)(A) and
3          550(a)

4     (Defendants the Blue Wolf Entities, the Mezzanine Lenders, Pengdi Han, DHAN, LLC, Duff &
                                      Phelps, and CIT Bank, N.A.)
5

6            49.    The foregoing and following paragraphs are hereby incorporated by reference as if

7    fully set forth herein.

8            50.    Upon information and belief, each of the transfers specified in Exhibit A were
9
     made with property of CTG. Specifically, the proceeds from the sale of CTG Advanced Materials
10
     belonged to CTG.
11
             51.    In addition, the Blue Wolf Entities forced CTG to enter into a Loan and Security
12
     Agreement, dated April 20, 2016, with Blue Wolf Capital Fund II, L.P. As part of the Loan and
13

14   Security Agreement, CTG became liable for a line of credit of $2.86 million in exchange for

15   security interests and liens over substantially all of CTG’s personal property.
16           52.    Upon information and belief, each of the transfers or obligations were made or
17
     entered into after October 14, 2014.
18
             53.    Blue Wolf, through its officers, employees, and agents made the transfers and
19
     incurred the obligations specified in Exhibit A with the actual intent to hinder, delay, and defraud
20

21   CTG’s creditors.

22           54.    Each transfer and obligation incurred was made, or entered into, in furtherance of

23   the scheme perpetrated by the Blue Wolf Entities. By causing such transfers to be made, the Blue
24   Wolf Entities hoped to distribute to themselves the proceeds from a sale of CTG Advanced
25
     Materials.
26
             55.    At the time the transfers and obligations incurred were made, or entered into, the
27

28


     ORIGINAL COMPLAINT                                                                      Page 15 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                   Main Document   Page 16 of 236


     Blue Wolf Entities understood that causing those transfers and incurring those obligations would
1

2    inevitably harm CTG’s creditors. The Blue Wolf Entities knew CTG would be left insolvent and

3    the transfers would reduce the amount of funds available to repay creditors.

4            56.    The Blue Wolf Entities held an ownership interest in CTG and exercised complete
5    control over CTG and CTG Advanced Materials. The Blue Wolf Entities controlled the transfer
6
     of funds, the ability for CTG to incur obligations, and the ability to direct those purchasing CTG’s
7
     assets to transfer the proceeds from their sale.
8
             57.    The transfers were received by the beneficiaries as specified in Exhibit A.
9

10           58.    Plaintiff may avoid each of the transfers and obligations under 11 U.S.C. §§

11   548(a)(1)(A) and 550.
12     B. Avoidance of Constructive Fraudulent Transfers Under 11 U.S.C. § 548(a)(1)(B)
13
      (Defendants the Blue Wolf Entities, the Mezzanine Lenders, Pengdi Han, DHAN, LLC, Duff &
14                                    Phelps, and CIT Bank, N.A.)

15           59.    The foregoing and following paragraphs are hereby incorporated by reference as if
16   fully set forth herein
17
             60.    Upon information and belief, each of the transfers specified in Exhibit A were
18
     made with property of CTG. Specifically, the proceeds from the sale of CTG Advanced Materials
19
     belonged to CTG.
20

21           61.    In addition, the Blue Wolf Entities forced CTG to enter into a Loan and Security

22   Agreement, dated April 20, 2016, with Blue Wolf Capital Fund II, L.P. As part of the Loan and

23   Security Agreement, CTG became liable for a line of credit of $2.86 million in exchange for
24   security interests and liens over substantially all of CTG’s personal property.
25
             62.    Upon information and belief, each of the transfers or obligations were made or
26
     entered into after October 14, 2014.
27

28


     ORIGINAL COMPLAINT                                                                      Page 16 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                   Main Document   Page 17 of 236


             63.    CTG did not receive reasonably equivalent value in exchange for the property
1

2    transferred.

3            64.    As a result of the transfers and obligations, CTG became insolvent and

4    undercapitalized.
5            65.    Additionally, and in the alternative, the Blue Wolf Entities intended and knew that
6
     the obligations CTG incurred were beyond its ability to pay as the debts matured.
7
             66.    The Blue Wolf Entities held an ownership interest in CTG and exercised complete
8
     control over CTG and CTG Advanced Materials. The Blue Wolf Entities controlled the transfer
9

10   of funds, the ability for CTG to incur obligations, and the ability to direct those purchasing CTG’s

11   assets to transfer the proceeds from their sale.

12           67.    The transfers were received by the beneficiaries as specified in Exhibit A.
13
             68.    Plaintiff may avoid each of the transfers and obligations under 11 U.S.C. §
14
     548(a)(1)(A)
15
     C.     Violation of California Uniform Fraudulent Transfer Act (Actual Fraud)
16

17    (Defendants the Blue Wolf Entities, the Mezzanine Lenders, Pengdi Han, DHAN, LLC, Duff &
                                      Phelps, and CIT Bank, N.A.)
18
             69.    The foregoing and following paragraphs are hereby incorporated by reference as if
19
     fully set forth herein.
20

21           70.    Upon information and belief, each of the transfers specified in Exhibit A were

22   made with property of CTG. Specifically, the proceeds from the sale of CTG Advanced Materials

23   belonged to CTG.
24           71.    In addition, the Blue Wolf Entities forced CTG to enter into a Loan and Security
25
     Agreement, dated April 20, 2016, with Blue Wolf Capital Fund II, L.P. As part of the Loan and
26

27

28


     ORIGINAL COMPLAINT                                                                      Page 17 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                   Main Document   Page 18 of 236


     Security Agreement, CTG became liable for a line of credit of $2.86 million in exchange for
1

2    security interests and liens over substantially all of CTG’s personal property.

3           72.    Upon information and belief, each of the transfers or obligations were made or

4    entered into after October 12, 2014 , or within one year of Plaintiff’s discovery of the same.
5           73.    Blue Wolf, through its officers, employees, and agents made the transfers and
6
     incurred the obligations specified in Exhibit A with the actual intent to hinder, delay, and defraud
7
     CTG’s creditors.
8
            74.    Each transfer and obligation incurred was made, or entered into, in furtherance of
9

10   the scheme perpetrated by the Blue Wolf Entities. By causing such transfers to be made, the Blue

11   Wolf Entities hoped to distribute to themselves the proceeds from a sale of CTG Advanced

12   Materials.
13
            75.    At the time the transfers and obligations incurred were made, or entered into, the
14
     Blue Wolf Entities understood that causing those transfers and incurring those obligations would
15
     inevitably harm CTG’s creditors. The Blue Wolf Entities knew CTG would be left insolvent and
16

17   the transfers would reduce the amount of funds available to repay creditors.

18          76.    The Blue Wolf Entities held an ownership interest in CTG and exercised complete

19   control over CTG and CTG Advanced Materials. The Blue Wolf Entities controlled the transfer
20   of funds, the ability for CTG to incur obligations, and the ability to direct those purchasing CTG’s
21
     assets to transfer the proceeds from their sale.
22
            77.    The transfers were received by the beneficiaries as specified in Exhibit A.
23
     D.    Violation of California Uniform Fraudulent Transfer Act (Constructive Fraud)
24

25    (Defendants the Blue Wolf Entities, the Mezzanine Lenders, Pengdi Han, DHAN, LLC, Duff &
                                      Phelps, and CIT Bank, N.A.)
26

27

28


     ORIGINAL COMPLAINT                                                                      Page 18 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                   Main Document   Page 19 of 236


             78.    The foregoing and following paragraphs are hereby incorporated by reference as if
1

2    fully set forth herein

3            79.    Upon information and belief, each of the transfers specified in Exhibit A were

4    made with property of CTG. Specifically, the proceeds from the sale of CTG Advanced Materials
5    belonged to CTG.
6
             80.    In addition, the Blue Wolf Entities forced CTG to enter into a Loan and Security
7
     Agreement, dated April 20, 2016, with Blue Wolf Capital Fund II, L.P. As part of the Loan and
8
     Security Agreement, CTG became liable for a line of credit of $2.86 million in exchange for
9

10   security interests and liens over substantially all of CTG’s personal property.

11           81.    Upon information and belief, each of the transfers or obligations were made or

12   entered into after October 12, 2014.
13
             82.    CTG did not receive reasonably equivalent value in exchange for the property
14
     transferred.
15
             83.    As a result of the transfers and obligations, CTG became insolvent and
16

17   undercapitalized.

18           84.    Additionally, and in the alternative, the Blue Wolf Entities intended and knew that

19   the obligations CTG incurred were beyond its ability to pay as the debts matured.
20           85.    The Blue Wolf Entities held an ownership interest in CTG and exercised complete
21
     control over CTG and CTG Advanced Materials. The Blue Wolf Entities controlled the transfer
22
     of funds, the ability for CTG to incur obligations, and the ability to direct those purchasing CTG’s
23
     assets to transfer the proceeds from their sale.
24

25           86.    The transfers were received by the beneficiaries as specified in Exhibit A.

26

27

28


     ORIGINAL COMPLAINT                                                                      Page 19 of 29
     Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                  Main Document   Page 20 of 236


     E.     Avoidance of Actual Fraudulent Transfers Under 11 U.S.C. §§ 548(a)(1)(A) and
1           550(a)
2
                                               (All Defendants)
3
             87.    Alternatively, in the event an alter ego determination is not made, CTG pleads the
4
     following cause of action.
5

6            88.    The foregoing and following paragraphs are hereby incorporated by reference as if

7    fully set forth herein.

8            89.    Upon information and belief, each of the transfers specified in Exhibit B were
9
     made with property of CTG.
10
             90.    Upon information and belief, each of the transfers or obligations were made or
11
     entered into after October 14, 2014.
12
             91.    CTG, through its officers, employees, and agents made the transfers and incurred
13

14   the obligations specified in Exhibit B with the actual intent to hinder, delay, and defraud CTG’s

15   creditors.
16           92.    Each transfer and obligation incurred was made, or entered into, in furtherance of
17
     the scheme perpetrated by CTG’s management and controlling shareholder. By causing such
18
     transfers to be made, CTG’s management and controlling shareholder hoped to enrich themselves
19
     from the eventual sale or dissolution of CTG, CTG Advanced Materials, LLC, and Electro
20

21   Optical Industries.

22           93.    At the time the transfers and obligations incurred were made, or entered into,

23   CTG’s management and controlling shareholder understood that causing those transfers and
24   incurring those obligations would inevitably harm CTG’s creditors. CTG’s management and
25
     controlling shareholder knew CTG would be left insolvent and the transfers would reduce the
26
     amount of funds available to repay creditors.
27

28


     ORIGINAL COMPLAINT                                                                   Page 20 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                                   Main Document   Page 21 of 236


             94.    CTG’s management and controlling shareholder held an ownership interest in CTG
1

2    and/or exercised complete control over CTG. CTG’s management and controlling shareholder

3    controlled the transfer of funds, the ability for CTG to incur obligations, and the ability to direct

4    those purchasing CTG’s assets to transfer the proceeds from their sale.
5            95.    The transfers were received by the beneficiaries as specified in Exhibit B.
6
             96.    Plaintiff may avoid each of the transfers and obligations under 11 U.S.C. §§
7
     548(a)(1)(A) and 550.
8
     F.     Avoidance of Constructive Fraudulent Transfers Under 11 U.S.C. § 548(a)(1)(B)
9

10                                              (All Defendants)

11
             97.    Alternatively, in the event an alter ego determination is not made, CTG pleads the
12
     following cause of action.
13

14           98.    The foregoing and following paragraphs are hereby incorporated by reference as if

15   fully set forth herein.
16           99.    Upon information and belief, each of the transfers specified in Exhibit B were
17
     made with property of CTG.
18
             100. Upon information and belief, each of the transfers or obligations were made or
19
     entered into after October 14, 2014.
20

21           101. CTG did not receive reasonably equivalent value in exchange for the property

22   transferred.

23           102. As a result of the transfers and obligations, CTG became insolvent and
24   undercapitalized.
25
             103. Additionally, and in the alternative, CTG’s management and controlling
26
     shareholder intended and knew that the obligations CTG incurred were beyond its ability to pay
27

28


     ORIGINAL COMPLAINT                                                                       Page 21 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                   Main Document   Page 22 of 236


     as the debts matured.
1

2            104. CTG’s management and controlling shareholder held an ownership interest in CTG

3    and/or exercised complete control over CTG. The Blue Wolf Entities controlled the transfer of

4    funds, the ability for CTG to incur obligations, and the ability to direct those purchasing CTG’s
5    assets to transfer the proceeds from their sale.
6
             105. The transfers were received by the beneficiaries as specified in Exhibit B.
7
             106. Plaintiff may avoid each of the transfers and obligations under 11 U.S.C. §
8
     548(a)(1)(A)
9

10   G.     Violation of California Uniform Fraudulent Transfer Act (Actual Fraud)

11                                              (All Defendants)

12           107. Alternatively, in the event an alter ego determination is not made, CTG pleads the
13
     following cause of action.
14
             108. The foregoing and following paragraphs are hereby incorporated by reference as if
15
     fully set forth herein.
16

17           109. Upon information and belief, each of the transfers specified in Exhibit B were

18   made with property of CTG.

19           110. Upon information and belief, each of the transfers or obligations were made or
20   entered into after October 12, 2014, or within one year of Plaintiff’s discovery of the same.
21
             111. CTG, through its officers, employees, and agents made the transfers and incurred
22
     the obligations specified in Exhibit B with the actual intent to hinder, delay, and defraud CTG’s
23
     creditors.
24

25           112. Each transfer and obligation incurred was made, or entered into, in furtherance of

26   the scheme perpetrated by CTG’s management and controlling shareholder. By causing such

27

28


     ORIGINAL COMPLAINT                                                                    Page 22 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                                   Main Document   Page 23 of 236


     transfers to be made, CTG’s management and controlling shareholder hoped to enrich themselves
1

2    from the eventual sale or dissolution of CTG Advanced Materials, LLC, Electro Optical

3    Industries, and Materials Systems, Inc.

4            113. At the time the transfers and obligations incurred were made, or entered into,
5    CTG’s management and controlling shareholder understood that causing those transfers and
6
     incurring those obligations would inevitably harm CTG’s creditors. CTG’s management and
7
     controlling shareholder knew CTG would be left insolvent and the transfers would reduce the
8
     amount of funds available to repay creditors.
9

10           114. CTG’s management and controlling shareholder held an ownership interest in CTG

11   and/or exercised complete control over CTG. CTG’s management and controlling shareholder

12   controlled the transfer of funds, the ability for CTG to incur obligations, and the ability to direct
13
     those purchasing CTG’s assets to transfer the proceeds from their sale.
14
             115. The transfers were received by the beneficiaries as specified in Exhibit B.
15
     H.     Violation of California Uniform Fraudulent Transfer Act (Constructive Fraud)
16

17                                              (All Defendants)

18
             116. Alternatively, in the event an alter ego determination is not made, CTG pleads the
19
     following cause of action.
20
             117. The foregoing and following paragraphs are hereby incorporated by reference as if
21

22   fully set forth herein.

23           118. Upon information and belief, each of the transfers specified in Exhibit B were

24   made with property of CTG.
25
             119. Upon information and belief, each of the transfers or obligations were made or
26
     entered into after October 12, 2014.
27

28


     ORIGINAL COMPLAINT                                                                       Page 23 of 29
     Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                   Main Document   Page 24 of 236


             120. CTG did not receive reasonably equivalent value in exchange for the property
1

2    transferred.

3            121. As a result of the transfers and obligations, CTG became insolvent and

4    undercapitalized.
5            122. Additionally, and in the alternative, CTG’s management and controlling
6
     shareholder intended and knew that the obligations CTG incurred were beyond its ability to pay
7
     as the debts matured.
8
             123. CTG’s management and controlling shareholder held an ownership interest in CTG
9

10   and/or exercised complete control over CTG. The Blue Wolf Entities controlled the transfer of

11   funds, the ability for CTG to incur obligations, and the ability to direct those purchasing CTG’s

12   assets to transfer the proceeds from their sale.
13
             124. The transfers were received by the beneficiaries as specified in Exhibit B.
14
     I.     Unjust Enrichment
15
                                              (All Defendants)
16

17           125. The foregoing and following paragraphs are hereby incorporated by reference as if

18   fully set forth herein.

19           126. Defendants received the following benefits:
20                     •   Proceeds of sale of Electro-Optical Industries, Inc.;
21
                       •   Proceeds of sale of CTG Advanced Material to BW Piezo, and,
22
                           subsequently, to other Blue Wolf Entities; and
23

24                     •   CTG’s capital to Blue Wolf Entities, including Blue Wolf Capital Fund II,

25                         L.P. in connection with the Prepetition Credit Agreement.

26                     •   In the alternative, in the event an alter ego determination is not made,
27

28


     ORIGINAL COMPLAINT                                                                   Page 24 of 29
     Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                    Desc
                                    Main Document   Page 25 of 236


                           Defendants Grant Thornton, LLP, CTG Advanced Materials, LLC, CTS
1

2                          Corporation, Electro Optical Industries received transfers from CTG or

3                          benefits from CTG paying its liabilities.

4            127. Defendants’ continued retention of these benefits is unjust.
5            128. Defendants acquired these benefits by coercion and abuse of control.
6
     E.     Conversion
7
             129. The foregoing and following paragraphs are hereby incorporated by reference as if
8
     fully set forth herein.
9

10           130. CTG owned, possessed, or had the rights to immediate possession of the proceeds

11   from the sale of its assets, including CTG Advanced Materials.

12           131. Defendants wrongfully exercised dominion or control over the property.
13
             132. CTG suffered injury as a result including but not limited to actual damages,
14
     exemplary damages, pre- and post-judgment interest, and court costs.
15
     D.     Breach of Fiduciary Duty
16

17                                     (Defendants Blue Wolf Entities)

18           133. The foregoing and following paragraphs are hereby incorporated by reference as if

19   fully set forth herein.
20           134. A fiduciary relationship existed between BW Piezo and CTG. BW Piezo was the
21
     controlling shareholder of CTG and owed CTG certain fiduciary duties including but not limited
22
     to the duty of loyalty and utmost good faith, the duty of candor, the duty to refrain from self-
23
     dealing, the duty to act with integrity of the strictest kind, the duty of fair, honest dealing, and the
24

25   duty of full disclosure.

26

27

28


     ORIGINAL COMPLAINT                                                                         Page 25 of 29
     Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56             Desc
                                     Main Document   Page 26 of 236


               135. BW Piezo breached their fiduciary duties owed to CTG by engaging in the
1

2    following conduct, which includes but is not limited to:

3                    •       Self-dealing, including but not limited to,

4                            o       Pursuing their self-interests at the expense of CTG and their
                                     obligations as fiduciaries;
5
                             o       Misdirecting CTG funds to pay for undue benefits and distributions
6                                    for themselves; and

7                            o       Using the advantage of their position to misappropriate CTG’s
                                     assets and proceeds from the sale of the same to themselves; and
8
                     •       Engaging in transactions on behalf of themselves that were not fair and
9                            equitable to CTG and violated their fiduciary duties to CTG.

10                   •       Diverting funds that would have been retained by CTG, thereby rendering
                             CTG insolvent and unable to pay its debts to its creditors.
11
                     •       Making improper corporate distribution in violation of California
12                           Corporate Code sections 17704.05–.06.

13
               136. The aforementioned breaches resulted in great damage to CTG’s business
14
     operations, breaches of ongoing contracts, a severe impairment in the value of CTG, and
15

16   ultimately a bankruptcy filing by CTG and a liquidation of CTG, all to the detriment of CTG’s

17   creditors. As a result, CTG is entitled to damages including but not limited to actual damages,

18   exemplary damages, rescission, an accounting, pre- and post-judgment interest, and court costs.
19

20
                                                        VII.
21                                                  JURY DEMAND

22             Plaintiffs demand a trial by jury.
23
                                                    VIII.
24                                            PRAYER FOR RELIEF

25             WHEREFORE PREMISES CONSIDERED, upon final trial, CTG prays for the following

26   relief:
27

28


     ORIGINAL COMPLAINT                                                                    Page 26 of 29
     Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                Desc
                               Main Document   Page 27 of 236


          (a)   Actual damages against Defendants in an amount to be proven at trial;
1

2         (b)   Reasonable and necessary attorneys’ fees and court costs;

3         (c)   Prejudgment and post-judgment interest at the highest lawful rates; and

4         (d)   All such other relief to which CTG may show itself to be justly entitled.
5

6                                             Respectfully submitted,

7                                             /s/ Christian Orozco
                                              Edward Jason Dennis
8                                             jdennis@lynnllp.com
                                              Samuel B. Hardy
9
                                              shardy@lynnllp.com
10                                            Christian Orozco
                                              California State Bar No. 285723
11                                            corozco@lynnllp.com
                                              Lynn Pinker Cox & Hurst, LLP
12                                            2100 Ross Avenue, Suite 2700
                                              Dallas, Texas 75201
13
                                              (214) 981-3800 - Telephone
14                                            (214) 981-3839 - Facsimile

15                                            Special Litigation Counsel for
                                              Corporate Recovery Associates, LLC,
16                                            Trustee for the Liquidating Trust of
17                                            Debtor Channel Technologies Group, LLC

18

19

20

21

22

23

24

25

26

27

28


     ORIGINAL COMPLAINT                                                                 Page 27 of 29
     Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56         Desc
                               Main Document   Page 28 of 236


                                           EXHIBIT A
1

2    Transfers Related to Sale of CTG Advanced Materials

3            DATE          AMOUNT           RECEIVED TRANSFER/BENEFICIARY
       1.    On or about   37,134,772.79    CIT Bank, N.A.;
4            March 2016                     OneWest Bank N.A.
       2.    On or about   7,264,770.39     Fidus Investment Corporation;
5            March 2016                     Fidus Mezzanine Capital II, L.P.
6
       3.    On or about   7,263,263.90     Avante Mezzanine Partners SBIC, LP
7            March 2016
       4.    On or about   1,340.39         Avante Mezzanine Partners II, Inc.
8            March 2016
       5.    On or about   1,515,005.70     CTG Advanced Materials
9
             March 2016
10     6.    On or about   26,000.00        Pengdi Han;
             March 2016                     DHAN, LLC
11     7.    On or about   16,612,424.11    Blue Wolf Fund II, L.P.
             March 2016
12

13   Subsequent Transfers Related to Sale of CTG Advanced Materials (Blue Wolf Fund II,
     L.P.)
14
             DATE          AMOUNT          RECEIVED TRANSFER/BENEFICIARY
15      1.   On or about   2,303,366.24    Pengdi Han;
             March 2016                    DHAN, LLC
16      2.   On or about   633,872.00      Blue Wolf Capital Partners, LLC
17           March 2016
        3.   On or about   752,245.09      Gladstone Investment Corporation
18           March 2016
        4.   On or about   1,340.39        Avante Mezzanine Partners II, Inc.
19           March 2016
        5.   On or about   199,861.70      Fidus Investment Corporation;
20
             March 2016                    Fidus Mezzanine Capital II, L.P.
21      6.   On or about   199,861.70      Avante Mezzanine Partners SBIC, LP;
             March 2016                    Avante Mezzanine Partners II, Inc.
22

23

24

25

26

27

28


     ORIGINAL COMPLAINT                                                          Page 28 of 29
     Case 9:18-ap-01058-DS      Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56     Desc
                                Main Document   Page 29 of 236


                                            EXHIBIT B
1

2    CTG Transfers for the Benefit of Affiliates and Subsidiaries

3             DATES         TOTAL       RECEIVED            BENEFICIARY
4                           AMOUNT      TRANSFERS
        1.    1/25/2013–    $1,105,115.85
                                        Grant Thornton, LLP Blue Wolf Entities;
5             3/15/2017                                     CTG Advanced Materials,
                                                            LLC
6       2.    12/20/2012– $789,579.14   Holland & Knight    Blue Wolf Entities
              9/30/2016                                     CTG Advanced Materials,
7                                                           LLC
8       3.    12/20/2013– $1,959,987.31 Fidus Investment    Blue Wolf Entities;
              12/31/2015                Corporation;        CTG Advanced Materials,
9                                       Fidus Mezzanine     LLC
                                        Capital II, L.P.
10      4.    12/3/2012– $2,731,668.15 Gladstone            Blue Wolf Entities;
              6/10/2016                 Investment          CTG Advanced Materials,
11
                                        Corporation         LLC
12      5.    12/11/2015 $50,000.00     Raymond James &     Blue Wolf Entities
                                        Associates, Inc     CTG Advanced Materials,
13                                                          LLC
        6.    12/19/2013– $1,957,300.44 Avante Mezzanine    Blue Wolf Entities;
14            2/18/2016                 Partners SBIC, LP;  CTG Advanced Materials,
15                                      Avante Mezzanine    LLC
                                        Partners II, Inc.
16      7.    1/10/2013– $1,984,330.21 Blue Wolf Capital    Blue Wolf Entities
              5/13/2016                 Partners, LLC       CTG Advanced Materials,
17                                                          LLC
        8.    7/24/2013– $18,752,915.42 CIT Bank, N.A.;     Blue Wolf Entities
18
              10/28/2014                OneWest Bank N.A. CTG Advanced Materials,
19                                                          LLC
        9.    5/31/2013– $9,409,002.23 CIT Bank, N.A.;      Blue Wolf Entities
20            2/25/2016                 OneWest Bank N.A. CTG Advanced Materials,
                                                            LLC;
21                                                          Electro Optical Industries
22      10.   4/3/2015    $36,995.00    Duff & Phelps, LLC Blue Wolf Entities
                                                            CTG Advanced Materials,
23                                                          LLC;
                                                            Electro Optical Industries
24      11.    3/11/2015– $165,365.86   McDermott Will &    Blue Wolf Entities
                5/26/2016               Emery, LLP          CTG Advanced Materials,
25                                                          LLC
26

27

28


     ORIGINAL COMPLAINT                                                       Page 29 of 29
    Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document   Page 30 of 236


 

 

 

 

 

 

 

 

 

 

 




                        Exhibit 1
Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56 Desc
                             Main Document   Page 31 of 236
                                                             EXECUTION VERSION

                             OPERATING AGREEMENT
                                      of
                        CHANNEL TECHNOLOGIES GROUP, LLC


       This Operating Agreement (the “Agreement”) of Channel Technologies Group, LLC (the
“Company”) is entered into as of December ___,
                                             28 2011 by and between the Company and BW
Piezo Holdings, LLC, as the sole member of the Company (the “Member”).


                                        RECITALS

        WHEREAS, the Company became a limited liability company pursuant to the filing of
articles of organization – conversion with the Office of the Secretary of State of the State of
California, which was accepted for record on the ___ day of December (the “Articles of
Organization”); prior thereto, the Company was a corporation formed pursuant to the California
Corporations Code.

       WHEREAS, the Company and the Member desire to enter into this Agreement in order
to form and provide for the governance of the Company and the conduct of its business;

       NOW, THEREFORE, the Member hereby agrees as follows:

                               ARTICLE I: ORGANIZATION

        1.1. Formation. The Member hereby acknowledges that the Company became a
limited liability company on December ___, 2011 pursuant to the Beverly-Killea Limited
Liability Company Act, as amended (the “Act”); prior thereto, the Company was a corporation
formed pursuant to the California Corporations Code.

       1.2.    Name. The name of the Company is Channel Technologies Group, LLC.

       1.3.   Principal Executive Office. The principal executive office of the Company is at
879 Ward Drive, Santa Barbara, California 93111, or such other place or places as may be
determined by the Managers (as such term is defined below) from time to time.

       1.4.   Agent for Service of Process. The initial agent for service of process on the
Company shall be Corporation Service Company which will do business in California as CSC-
Lawyers Incorporating Service. The address for the initial agent shall be 2730 Gateway Oaks
Drive, Suite 100, Sacramento, CA, 95833. The Managers may from time to time change the
Company’s agent for service of process.

       1.5.    Purpose. The Company will be formed for the purposes of engaging in any
lawful business permitted under the law.

       1.6.    Limited Liability. The Member intends the Company to be a limited liability
company under the Act. The Member shall not be bound by, or be personally liable for, the
expenses, liabilities, or obligations of the Company except as otherwise provided in the Act or in
this Agreement.
Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                              Main Document   Page 32 of 236


       1.7.     Term. The term of existence of the Company shall commence on the effective
date of filing of Articles of Organization with the California Secretary of State, and shall
continue until terminated by the provisions of this Agreement or as provided by law.


                            ARTICLE II: FINANCIAL MATTERS

       2.1.    Capital Contribution. The Member shall contribute to the capital of the Company
as the Member’s initial capital contribution (together with any future contributions of capital, the
“Capital Contribution”) the amount specified in Exhibit “A” to this Agreement. The Member
may contribute such additional amounts of capital to the Company as the Member deems
necessary or appropriate from time to time.

       2.2.    Capital Account. To the extent required by the Internal Revenue Code and the
U.S. Treasury Regulations, a capital account shall be maintained for the Member consisting of
the Capital Contribution, (1) increased by the Member’s share of Company profits, (2) decreased
by the Member’s share of Company losses, and (3) otherwise adjusted as required in accordance
with applicable provisions of such code and regulations.

       2.3.   No Interest. Except as specifically provided for in this Agreement, no interest
shall be paid on funds contributed to the capital of the Company or on the balance of the
Member’s capital account, if any.

        2.4.    Loans to Company. In addition to the Capital Contribution, the Member may,
from time to time, loan money to the Company. Such loans shall be repaid with a reasonable
interest based on prevailing loan rates.

       2.5.   Allocation of Profits and Losses. The profits and losses of the Company and all
items of Company income, gain, loss, deduction, or credit shall be allocated, for Company book
purposes and for tax purposes, to the Member.

        2.6. Distributions. All cash resulting from the normal business operations of the
Company (including cash proceeds from the sale of Company assets, if any) shall be distributed
to the Member at such times as the Managers deem appropriate.

        2.7. Certificated Interests. The membership interests in the Company shall be
certificated. So long as the Company is a single member limited liability company, the
certificates shall reference the percentage interest owned by the Member (i.e., 100%). If the
Company becomes a multi-member limited liability company, this Agreement shall be amended
and restated so that ownership in the Company is reflected by membership units instead of
percentage interests. The membership interests of the Company shall be securities governed by
Article 8 of the Uniform Commercial Code as adopted and in effect in the State of California.

                               ARTICLE III: MANAGEMENT

        3.1.    Management by Managers. The responsibility for managing the business and
affairs of the Company shall be delegated to two Managers who, effective as of the date of this
Agreement, shall be Kevin Ruelas and Pierre Chao (each a “Manager” and together the
“Managers”). Any person or entity previously named as manager of the Company is hereby
                                               -2-
Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                Desc
                             Main Document   Page 33 of 236


removed and replaced by the named Managers as of the date of this Agreement. Except as
otherwise provided herein, any actions taken by the two Managers must be taken by Managers
appointed by the Member. At any time, with or without cause and in its sole discretion, the
Member may (i) change the number of Managers, (ii) remove a Manager, (iii) replace a Manager
or (iv) become a Manager. If the number of Managers is decreased to one (1), then all references
herein to “Managers” shall be read to say “Manager.” The Managers may act by vote taken at a
meeting of Managers where a quorum is present or by written consent, pursuant to Section 4.6.

        3.2.    Compensation. The Managers shall be entitled to such reasonable compensation
for his services as the Managers may determine from time to time.

       3.3.     Power and Authority of the Managers. Subject to the terms hereof, the Managers
will have full, exclusive and complete discretion in the management and control of the affairs of
the Company, will make all decisions affecting Company affairs, and will have all of the rights,
powers and obligations of a manager under the Act and otherwise as provided by law. Except as
otherwise expressly provided in this Agreement, the Managers are hereby granted the right,
power and authority to do on behalf of the Company all things that, in their judgment, are
necessary or appropriate to manage the Company's affairs and to fulfill the purposes of the
Company

         3.4.  Officers. The Managers hereby appoint as the initial officers of the Company,
Kevin Ruelas as President, Secretary and Treasurer of the Company. The President, Secretary
and Treasurer of the Company shall report to the Managers of the Company. The Managers or
the Member may from time to time appoint additional officers, in each case by written consent,
with such duties, authorities, responsibilities and titles as the Managers may deem appropriate.
Such officers shall serve until their successors are duly appointed by the Managers or until their
earlier removal by the Managers or their resignation.

        3.5.    Title to Company Assets. All Assets of the Company, whether real or personal,
shall be held in the name of the Company.

       3.6.    Banking. All funds of the Company shall be deposited in one or more accounts
with one or more recognized financial institutions in the name of the Company at such locations
as shall be determined by the Managers. Withdrawal from such accounts shall require the
signature of such person or persons as the Managers may designate.

                                  ARTICLE IV
                      MEETINGS AND CONSENTS OF MANAGERS

        4.1    Meetings. Any matter requiring the consent of the Managers under this
Agreement may be considered at a meeting of the Managers held not less than two (2) nor more
than ten (10) days after notice of that meeting has been given to all Managers. Any notice of a
meeting shall be delivered personally, by mail or by other means of written communication
addressed to the Manager at its address appearing on the books of the Company. All meetings
shall be held at the principal executive office of the Company or such other reasonable place as
the Managers designate and during normal business hours, unless waived by all the Managers.



                                              -3-
Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                              Main Document   Page 34 of 236


      4.2     Records of Meetings. A record of all actions, meetings or proceedings of the
Managers shall be maintained in a Company minute book under the supervision of the Managers.

        4.3     Participation. Managers may participate in any meeting either in person or by
means of a conference telephone or similar communications equipment through which all
persons participating in the meeting can hear each other. Participation in a meeting pursuant to
this Section 4.3 shall constitute presence in person at the meeting.

        4.4    Manner of Acting. Except as otherwise provided by law or this Agreement, the
action of a majority of Managers at any meeting at which a quorum is present shall be the act of
the Company.

        4.5    Quorum. For purposes of this Agreement, the presence of a majority of the
Managers shall constitute a quorum for the transaction of business. Though less than a quorum,
a majority of Managers present at a meeting may adjourn the meeting, from time to time and
without further notice, until a quorum shall be present; provided, however, that any Managers
absent from the adjourned meeting shall be provided written notice of such adjournment.

        4.6    Consent of Managers in Lieu of Meeting. Subject to the terms hereof, any action
which may be taken at any meeting of the Managers may be taken without a meeting, without
prior notice and without a vote if a written consent, setting forth the action so taken, is signed by
both Managers. Such consent shall be filed with the minutes of the meetings of Managers in the
records of the Company. Such written consent may be executed in counterparts, each of which,
so executed, shall constitute one and the same original document. Facsimile signatures shall be
deemed originals for purposes of this Section 4.6.

                                  ARTICLE V
                   RESIGNATION OR REPLACEMENT OF MANAGER

       5.1     Removal or Replacement of Manager. The removal or replacement (with or
without cause) of any Manager shall be at the Member’s (or its, his or her successor’s or
assign’s) request and in such Member’s sole discretion.

         5.2     Resignation of Manager. Any person serving in the capacity of a Manager may
resign as Manager by giving at least ten (10) days’ prior written notice of his or her resignation
to the Member. The resigning Manager shall cooperate fully with the successor Manager so that
the responsibilities of the resigning Manager may be transferred to the successor Manager with
as little disruption of the Company’s business and affairs as is practicable.

        5.3    Vacancy in Manager Position. In the event that any Manager designated
hereunder (or by any of its, his or her successors or assigns) for any reason ceases to serve as a
Manager during his or her term of office, whether as a result of removal or resignation, the
resulting vacancy in such position shall be filled by a new Manager designated by the Member
(or such Member’s successors or assigns).

       5.4    Appointment of a Successor Manager. The appointment of any person to be a
successor Manager under this Article V shall be effective only if that person has accepted and
assumed in writing all the terms and provisions of this Agreement.


                                                -4-
Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                   Desc
                              Main Document   Page 35 of 236


                        ARTICLE VI: ACCOUNTS AND RECORDS

      6.1. Company Books. Complete books of account of the Company’s business, in
which each Company transaction shall be fully and accurately entered, shall be kept at the
Company’s principal executive office.

        6.2.    Accounting; Fiscal Year. A balance sheet and income statement of the Company
shall be prepared promptly following the close of each fiscal year in a manner appropriate to and
adequate for the Company’s business and for carrying out the provisions of this Agreement. The
fiscal year of the Company shall be January 1 through December 31 or as otherwise determined
by the Managers.

        6.3.   Records to be Maintained. At all times during the term of existence of the
Company, and beyond that term if the Managers deem it necessary, the Managers shall keep or
cause to be kept the books of account referred to in Section 6.2, and the following:

               (a)  A document including the full name and current business or residence
address of the Member, together with the Capital Contribution and the share in Profits and
Losses of the Member;

               (b)     A copy of the Articles of Organization, as amended;

               (c)    Copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six most recent taxable years;

               (d)     Executed copy of this Agreement, as amended;

               (e)     Financial statements of the Company for the six most recent fiscal years;
and

                 (f)     The books and records of the Company as they relate to the Company’s
internal affairs for the current and past four fiscal years.

       6.4.    Information Provided to the Member. Within 90 days after the end of each
taxable year of the Company, the Company shall send to the Member any information requested
by the Member.

                     ARTICLE VII: DISSOLUTION AND WINDING UP

        7.1.   Events Causing Dissolution. The Company shall be dissolved on the first to occur
of the following events:

               (a)     The decision of the Member to dissolve the Company;

               (b)     The sale or disposition of substantially all of the Company’s assets;

                (c)    The election by the Managers to dissolve the Company following the
distribution to the Members or other sale or disposition at any one time of all or substantially all
of the assets of the Company; or

                                               -5-
Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                              Main Document   Page 36 of 236


              (d)      Entry of a decree of judicial dissolution pursuant to the California
Corporations Code.

        7.2.    Winding Up. On the dissolution of the Company, the Company shall engage in
no further business other than that necessary to wind up the business and affairs of the Company.
The Managers or a liquidating trustee, if one is appointed, shall wind up the affairs of the
Company and shall give written notice of the commencement of winding up by mail to all known
creditors and claimants against the Company whose addresses appear in the records of the
Company. After paying or adequately providing for the payment of all known debts of the
Company (except debts owing to the Member) the remaining assets of the Company shall be
distributed or applied in the following order of priority:

               (a)     To pay the expenses of liquidation;

               (b)     To repay outstanding loans to the Member; and

               (c)     To the Member.

                          ARTICLE VIII: GENERAL PROVISIONS

        8.1.   Entire Agreement. This Agreement constitutes the whole and entire agreement
with respect to the subject matter of this Agreement. This Agreement may be modified only by
written instrument signed by the Member.

         8.2.   Governing Law; Severability. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of California. If any provision of this Agreement
is determined by any court of competent jurisdiction or arbitrator to be invalid, illegal, or
unenforceable to any extent, that provision shall, if possible, be construed as though more
narrowly drawn, if a narrower construction would avoid such invalidity, illegality, or
unenforceability or, if that is not possible, such provision shall, to the extent of such invalidity,
illegality, or unenforceability, be severed, and the remaining provisions of this Agreement shall
remain in effect.

       8.3.    Titles and Headings. The article, section, and paragraph titles and headings
contained in this Agreement are inserted as matter of convenience and for ease of reference only
and shall be disregarded for all other purposes, including the construction or enforcement of this
Agreement or any of its provisions.

        8.4.   No Third Party Beneficiary Intended. This Agreement is made solely for the
benefit of the Member and his permitted successors and assigns, and no other person or entity
shall have or acquire any right by virtue of this Agreement.



                                    (Signature Page Follows.)




                                                -6-
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 37 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 38 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                         Main Document   Page 39 of 236


                                  EXHIBIT A

                           MEMBERSHIP INTERESTS


Member                     Membership           Initial Capital
                           Interest             Contribution

BW Piezo Holdings, LLC     100%                 $1,000.00




#10835136_v7




                                        -8-
    Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document   Page 40 of 236


 

 

 

 

 

 

 

 

 

 

 




                        Exhibit 2
       Case 9:18-ap-01058-DS                Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                            Main Document   Page 41 of 236


                         PE-backed Channel Tech makes first add-on deal
                                                          The Deal Pipeline
                                                      October 15, 2013 Tuesday


Copyright 2013 The Deal, L.L.C. All Rights Reserved

Length: 435 words
Byline: by Tatjana Kulkarni

Body


Private equity-backed Channel Technologies Group LLC has acquired piezoelectric crystal producer H.C.
Materials Inc. for an undisclosed amount, its first add-on deal since Blue Wolf Capital Partners LLC annexed it to
its portfolio nearly two years ago.

Santa Barbara, Calif.-based CTG, a ceramic solutions manufacturer, acquired H.C. Materials from entrepreneur
Pingdi Han, who will remain in a management role.

"We are working on strengthening and growing CTG," said Adam Blumenthal, managing partner of New York PE
firm Blue Wolf Capital, by phone. "We plan on keeping the company in our portfolio for several years before selling
it."

CTG, which was acquired by Blue Wolf Capital on Jan. 3, 2012, manufactures and distributes piezoelectric ceramic
solutions, transducers and navigation systems.

"The fit is perfect," Blumenthal said about the add-on deal. "H.C. makes the high-quality crystals, which Channel will
now use in manufacturing its products."

Prior to the acquisition, CTG's key customers were from the military and navy industries. With the addition of H.C.
Materials, CTG will be poised to expand its customer base to markets such as medical ultrasound imaging, ocean
mining and sonar systems.

"The quality of crystal H.C. makes will really give (CTG) a huge advantage in the medical and ocean exploration
space," Blumenthal stated.

In a statement, CTG CEO Ralph L. Phillips specifically mentioned that the acquisition "strengthens our advanced
materials segment."

H.C. Materials will maintain its headquarters in Bolingbrook, Ill.

Geoff Ligibel from Houlihan Lokey Inc.was H.C. Materials' financial adviser on the transaction.

CTG's financial adviser was Lincoln International LLC. It received legal counsel from Holland & Knight LLP.

Blue Wolf typically invests a minimum of $10 million in middle-market companies that have revenues of at least $25
million and are in the midst of some structural, financial or regulatory difficulty.

"We are a special-situation investment firm," Blumenthal said, "so when we noticed that Channel, which had such
strong technical capabilities, was going through a lot of financial challenges, we became interested."




                                                           Jason Dennis
      Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56 Page
                                                                                     Desc2 of 2
                                     Main Document   Page 42 of 236
                                 PE-backed Channel Tech makes first add-on deal

Blumenthal, who sits on CTG's board, declined to specify what type of financial difficulty CTG was facing at the
time. But he did say the company was suffering "from neglect from its previous owners."

"What we have done was really give it the operational and strategic assistance it needed to strengthen ties with its
customers, specifically the Navy industry," Blumenthal said.

H.C. Materials officials couldn't be reached for comment.

DEAL SIZE

Undisclosed


Load-Date: October 29, 2013


  End of Document




                                                   Jason Dennis
    Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document   Page 43 of 236


 

 

 

 

 

 

 

 

 

 

 




                        Exhibit 3
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 44 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 45 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 46 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 47 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 48 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 49 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 50 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 51 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 52 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 53 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 54 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 55 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 56 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 57 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 58 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 59 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 60 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 61 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 62 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 63 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 64 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 65 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 66 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 67 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 68 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 69 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 70 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 71 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 72 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 73 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 74 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 75 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 76 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 77 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 78 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 79 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 80 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 81 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 82 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 83 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 84 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 85 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 86 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 87 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 88 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 89 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 90 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 91 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 92 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 93 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 94 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 95 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 96 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 97 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 98 of 236
Case 9:18-ap-01058-DS   Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document   Page 99 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 100 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 101 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 102 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 103 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 104 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 105 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 106 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 107 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 108 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 109 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 110 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 111 of 236
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 112 of 236


 

 

 

 

 

 

 

 

 

 

 




                        Exhibit 4
              Case 9:18-ap-01058-DS       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                         Main Document    Page 113 of 236



From:                  Lynn Chen
Sent:                  Friday, February 05, 2016 9:58 AM
To:                    Katherine Carrington
Subject:               Re: October Board Minutes
Attachments:           CTG Q3 2015 BoD minutes.pdf



Here you go

>>> On 2/5/2016 at 6:31 AM, in message <882846ac0a144e1e901c7d14e21034a5@bw-prod-exch.blue-
wolf.com>, Katherine Carrington <Katherine@bluewolfcapital.com> wrote: 

     Hi Lynn, 

       

     Do you mind sending me the October Board minutes?

       

     Best, 

     Katherine  

       

     Katherine Carrington 

     Blue Wolf Capital Partners 

     One Liberty Plaza, 52nd Floor 

     New York, NY 10006 

     Phone: 212‐488‐3685 

     Fax: 917‐677‐8233 

     katherine@bluewolfcapital.com 

       

  

  




                                                           1
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 114 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 115 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 116 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 117 of 236
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 118 of 236


 

 

 

 

 




                            Exhibit 5
        Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56           Desc
                                      Main Document    Page 119 of 236

Ewelina Johnson

From:               Lynn Chen
Sent:               Wednesday, January 27, 2016 12:55 PM
To:                 Sergio De Hoyos; John Hager
Cc:                 Art Ortega; Stephen Dynan
Subject:            Re: CTGAM Cash Flow Forecast
Attachments:        CTGAM Cash Flow Roll Forward-we 1-25-2015-16 WK.xlsx



Hi John, 

Thanks for doing that quickly, that helps for today. However, we do need you to stretch your payments out to
suppliers as much as possible, at least a week out from your current payment stream. As you know we are
managing our cash very tightly and will need AM to slow down the outflows as well. We need you to reduce
payments by at least $45k over the next week (through Feb 5). 

Thanks, lynn

>>> On 1/27/2016 at 9:31 AM, in message
<BY2PR05MB2542A65688434259E29047692D90@BY2PR05MB254.namprd05.prod.outlook.com>, John
Hager <john.hager@hcmat.com> wrote: 

  I was able to get it completed – buyers are on a tour.  See attached

    

  John P. Hager 

  Controller  




                             

  CTG Advanced Materials 

  Formerly HC Materials 

  John.hager@hcmat.com 

  630‐754‐8630  direct 

  479 Quadrangle Dr 

  Bolingbrook, Il  60440 

    



                                                           1
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 120 of 236
       

  

  




                                                 2
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 121 of 236


 

 

 

 

 

 

 

 

 

 




                            Exhibit 6
           Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                     Desc
                                       Main Document    Page 122 of 236

Ewelina Johnson

From:                Lynn Chen
Sent:                Friday, January 22, 2016 9:37 AM
To:                  Jeff Rumsey
Cc:                  Jim Smith; Vinnie Odell
Subject:             Re: Payments - NRL & Associates


Hi Jeff, 
I understand your frustration and apologize for the delay. Let me follow up today and let you know what we can do to 
catch up.  
Thanks, 
Lynn 
 
> On Jan 22, 2016, at 7:26 AM, Jeff Rumsey <jrumsey@nrlassoc.com> wrote: 
>  
> Good morning Lynn.  I have been working with Cheryl Hanna for several months and wanted to reach out to you.  
>   
> I'm writing regarding the recent payment patterns of CTG.  In November, Terry Jamba requested that NRL  push out 
several deliveries into January 2016.  We accepted his request and moved several orders to January 2016 deliveries to 
assist CTG with your inventory issues.  Terry agreed to a payment schedule and left a week later for another company.  
Damon made sure our payments were received as promised. 
>   
> On January 13, 2016 Damon sent Vinnie Odell a schedule with expected pay dates for our open invoices totaling 
$424,120.  We expected a payment of $88,601.56 on Jan 15th based on Damon's prior commitment to Terry's payment 
schedule, our commitment to CTG by delaying shipments, and Damon's expected payment schedule.  We didn't receive 
a payment until Jan 20th and it was for only $47,178.40.  Per Cheryl, after several emails, we received another $21,120 
towards the original amount of $88,601 today.  We are still short of our original expectations by $20,303 and this invoice 
is now at 53 days. 
>   
> We are requesting that our invoices be paid as Damon proposed based on our flexibility with CTG at year end and the 
Net 30 terms we agreed to on the PO's.  We are asking for your commitment to meet these dates.  Cheryl tells us each 
week that she doesn't know what the payments will be and that she has no say in what gets paid. 
>   
> Please contact us with any questions or comments.  Thanks in advance for your reply. 
>   
> Best regards, 
>   
> Jeff Rumsey 
> Controller 
> NRL & Associates, Inc 
> 410‐643‐4063 x 315 
> <Mime.822> 




                                                            1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 123 of 236


 

 

 

 

 

 

 

 

 

 




                            Exhibit 7
           Case 9:18-ap-01058-DS              Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                             Desc
                                             Main Document    Page 124 of 236

Ewelina Johnson

From:                     Sergio De Hoyos
Sent:                     Tuesday, February 09, 2016 12:34 PM
To:                       Lynn Chen
Cc:                       Art Ortega; Cheryl Hanna; David Oldham
Subject:                  Cash Flow Forecast, 2.8.16
Attachments:              CTG Daily Cash Flow Forecast_02.08.16.xlsx


Lynn, 
 
Attached is the latest cash flow forecast. It does not look good. I took out the $1.8m of ‘existing AP’ payments but we still go negative
on 3/31 (plenty of liquidity through then) and remain so for most of April. 
 
One reason for the dip versus the prior forecast is that we had ~$650k of collections this quarter for MK-54shipments that have been
(and were then already) delayed. 
 
I’ll revise again after discussion. 
 
Sergio  




                                                                    1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 125 of 236


 

 

 

 

 

 

 

 

 

 




                            Exhibit 8
           Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                      Desc
                                         Main Document    Page 126 of 236

Ewelina Johnson

From:                Cheryl Hanna
Sent:                Wednesday, February 17, 2016 9:51 AM
To:                  John Hager
Subject:             Re: Cash needs


Okay thanks.  I'll send it now.  Art had on his list that you had 10k in CapEx and  16,484 in AP and  152,534 in fixed costs 
(PR/401K is 99K so I don't know what the rest was) Is his report correct?  As I stated before it looks like you only have 
enough for payroll this week. 
 
Thanks, 
Cheryl 
 
+ for AP and 155K for PR and I'm assuming more AP, but there isn't enough in your account for that.  Is his forecast 
incorrect? 
 
Cheryl 
 
>>> John Hager <john.hager@hcmat.com> 2/17/2016 7:49 AM >>> 
Cheryl with the addition of another $20K+ today you only need to send us $35K for payroll. 
 
Thanks, 
 
John P. Hager 
Controller 
[cid:image001.png@01D09213.D3015C20] 
CTG Advanced Materials 
Formerly HC Materials 
John.hager@hcmat.com<mailto:John.hager@hcmat.com> 
630‐754‐8630  direct 
479 Quadrangle Dr 
Bolingbrook, Il  60440 
 
 




                                                              1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 127 of 236


 

 

 

 

 

 

 

 

 

 




                            Exhibit 9
           Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                       Main Document    Page 128 of 236

Ewelina Johnson

From:                Vic Caruso <Vic@bluewolfcapital.com>
Sent:                Monday, August 08, 2016 11:40 AM
To:                  Chris Holmes
Subject:             RE: Do not read if you are in a bad mood.


Ok. 
I won’t share then. 
V 
 
Victor Caruso 
Blue Wolf Capital 
Mobile 415.385.0865 
vic@bluewolfcapital.com 
One Liberty Plaza 
52nd Floor 
New York, NY 10006 
 
From: Chris Holmes [mailto:CHolmes@channeltech.com]  
Sent: Monday, August 8, 2016 12:24 PM 
To: Vic Caruso <Vic@bluewolfcapital.com> 
Subject: Re: Do not read if you are in a bad mood. 
 

No.


From: Vic Caruso <Vic@bluewolfcapital.com> 
Sent: Monday, August 8, 2016 11:32:58 AM 
To: Chris Holmes; Dave Oldham 
Subject: RE: Do not read if you are in a bad mood.

Wow. 
w/t/f. 
 
Ok if I share with Adam/Charlie? 
 
V 
 
Victor Caruso 
Blue Wolf Capital 
Mobile 415.385.0865 
vic@bluewolfcapital.com 
One Liberty Plaza 
52nd Floor 
New York, NY 10006 
 


                                                            1
        Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56              Desc
                                    Main Document    Page 129 of 236
From: Chris Holmes [mailto:CHolmes@channeltech.com]  
Sent: Friday, August 5, 2016 6:14 PM 
To: Vic Caruso <Vic@bluewolfcapital.com>; Dave Oldham <doldham@channeltech.com> 
Subject: Do not read if you are in a bad mood. 
 
Answer to your first question is $1.5M and about 2 years.

In November 2012, CTG implemented the PLEX Accounting and Finance, Supply Chain Management,
Inventory Tracking, and Shipping / Distribution Modules. Each of these modules were the basic starter
modules for this ERP system. The modules were deployed in a simplified mode and did not include may of the
typical core functionality of the module with advanced capabilities.

In March 2013, the simplified Production Management module was deployed along with two components of
the Planning and Scheduling module. This included the "Production Requirements Planning" component to
identified which work orders (Jobs) needed to be created and the "Materials Requirements Planning"
component to trigger material requisitions based on the part bill of materials. Some components of the Product
Data Management module where also deployed during the manufacturing "Go-live" phase to support
engineering functionality. These components include the "Part List" for part creation; "Process Routings" for
part manufacturing and "Bill of Materials" for configuration management. There was a PLEX team on site for
the implementation supporting the CTG implementation team.

By July of 2013, many system issues materialized on the manufacturing floor and the remaining implementation
phases were halted by Executive Management. All PLEX efforts moving forward were invested into
understanding the CTG business processes and configuring the system to meet requirements from both a
manufacturing and accounting perspective. The Operators struggled with the new system given its input
requirements and the daily tracking of inventory labels. PLEX creates a new WIP label for every operation
completed on a work order (Job). The language barriers also contributed to production errors as the system was
configured. The core implementation failure was that CTG went live with a new ERP system without fully
blueprinting and defining the process and data requirements prior to implementation for the business. These are
the basics of any ERP implementation and the number one failure for most implementations. CTG blueprinted
over the next three years in production as the production team grew in experience with PLEX its configuration
limits. It was not designed to effectively support government accounting program management. It was quickly
realized that most of PLEX's platform modules and reporting were designed to support standard cost accounting
and not actual costing. CTG is on actual costing. Most of the reports in PLEX where designed for standard
costing and not actual. Decision making data out of the system was problematic from "Go-Live". Modifications
were made to PLEX in 2014 to capture all costs by a project or accounting job in the Job Costing Activity
Module to be more in alignment with the project based accounting system for the company. Other early issues
were the management of work orders on the production floor by work centers. Shortly after implementation it
was discovered that more than one operator could not be logged into the same work center at the same time with
different jobs. This lead to an explosion in the number of work centers, in excess of 1000, assigned to people
instead of "Where" the work would be manufactured which was counterproductive to the design of the
system. This rendered the Dispatch List or the daily production schedule inaccurate and not useful. CTG has
operated without a Master Production Schedule effectively since "Go-Live".

In early 2015 a comprehensive security audit was completed and roles and security permissions were tightened
in the system eliminating the creation or movement of inventory by non-authorized employees. This was in
response to the inventory management issues and write-offs completed in subsequent years. There had always
been an unresolved issues of actual labor costs not adding correctly to each job and to project margins upon
shipment. It was during this time that a significant bug was identified in the PLEX system impacting
accounting. The hours that the operators were logging into the system where not being charged to WIP but
were going into Stranded Costs and not reconciled into the General Ledger. PLEX had to write new code to
                                                       2
        Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56 Desc
                                      Main Document      Page 130 of 236
correct this error and it was deployed in November of 2015. All of the manufacturing leads were retrained on
how to use the Control Panel, Suspect and manage scrap by the end of the year.

After the new code was deployed, all of the manufacturing operators were retrained in February 2016 on how to
properly process jobs and manage suspect material in the control panel as part of the sustaining strategy. In
addition, Finite Scheduling was blueprinted and implemented in May of 2016 to create a Master Schedule for
production. There is still a significant amount of clean-up work in the system around job management and
process routers that still needs to be completed before the Finite Scheduling will be fully beneficial but the
platform is deployed. Only the starter functions of PLEX continue to be utilized and no additional modules are
planned for release without blueprinting the business processes and documenting the data
requirements. However, CTG continues to pay monthly for the full PLEX suite. In addition, CTG no longer
has a fully dedicated PLEX implementation team.

There are several core modules that have not been fully implemented but are needed to drive a sustainable
manufacturing environment:


      Product Data Management module: Key components of this module include the "Engineering Change
       Request" to manage all configuration changes on parts through production and material purchases.
       "Multi-out production" is needed to manage the depletion of inventory on an older part configuration
       and change over to the new engineering configuration. The "Manufacturing Masters" component to link
       multiple parts to MIL SPEC standards.



      Quality Management module: Only the "Rejection Tracking" and the "Supplier Return" components
       have been fully deployed in the Quality Module. Other critical components that have not been deployed
       include “Statistical Process Control", "Document Control Systems", "Specification Management
       Control", "Cost Recovery", "Process Flow Charts", and "Supplier Scorecard" to manage material
       SCARS. "Internal and Supplier Auditing" and many other components that would need to be
       blueprinted and evaluated for the best use at CTG. This is one of the most complexed modules and
       critical to the growth of CTG.



      Tool Tracking and Maintenance Module: There is currently no systematic way to manage tools and
       dies purchased or built in house for manufacturing. It is done manually in Excel. This module maintains
       a "Master Tool List" tied to bills of material and process routers. It provides for "Tool Requirements
       Planning" and the management of calibration for all tools on a timely basis or the lock out of tools past
       calibration. The maintenance module inventories all critical equipment to design "Preventative
       Maintenance" schedules through "Work Requests" to maximize machine uptime.



      Program Management module: Parts of this module have been tested but the module was never fully
       deployed. It is the module that manages the overall "Customer Programs" and "Project Accounting" to
       roll up aggregate project management costs.




                                                       3
        Case 9:18-ap-01058-DS       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56 Desc
                                  Main Document          Page 131 of 236
       Customer and Sales Management module: Besides the CRM database functionality this module also
        manages "Customer Sales Forecasts", "Sales Price Management", "Revenue Reporting" and "Sales
        Quote Management. It has always been pushed to the back of the priority list.

 




                                                   4
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 132 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 10
         Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                    Desc
                                        Main Document    Page 133 of 236



From:                Chris Holmes
Sent:                Friday, June 03, 2016 5:58 PM
To:                  Arsen Melconian; Art Krokus; Bill Cidzik; Brent Febo; Dave Oldham
Subject:             Go-Forward
Attachments:         CTG Mid-Year Strategic Review 06032016.docx


Guys, 
 
By month end I want to be in a position to put a full blown presentation on our needs to enable the sales plan in front of 
us with all the appropriate back‐up. 
 
Please find attached a preliminary string of thoughts on how to proceed. 
 
Probably towards the end of next week we will have a sit‐down and break this down along lines of responsibility. 
 
The timeframes are loose as is the lack of identified costs. 
 
I want to have every nut, bolt and piece of wire thought of and costed as this will likely be a downward negotiation only.
 
C. 




                                                             1
Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                     Desc
                               Main Document    Page 134 of 236


  1.   CTG Mid‐Year Strategic Review 
  2.   Base 2016 Plan 
  3.   Performance to Date 
  4.   Underlying Assumptions used during 2016 planning 
           a. Limited number of problem programs 
           b. Program management team was weak, but sufficient 
           c. Program win rate was projected to be lower 
           d. New programs awarded over a broad period of time 
                     i. Program proposals would include funds for capital investment 
           e. Sufficient Technical and Operational Headcount 
                     i. Redundancies in some areas 
           f. Sufficient Cash needs spread over a broader period 
           g. Surges in volumes could be handled with overtime 
  5.   Changes in underlying assumptions over first six months 
           a. Growth in number of problem programs in addition to existing MK54 and TR‐343 
               program issues 
                     i. AQS‐20 
                    ii. Archerfish 
                   iii. OTAA technical issues 
           b. New programs awarded simultaneously coupled with program re‐starts 
                     i. MK54 – re‐start 
                    ii. MK48 
                   iii. TR‐343 
                   iv. OTAA follow‐on 
           c. Technical and Operational teams consumed by immediate problem programs 
                     i. Unable to begin pre‐award planning 
                    ii. Unable to staff IRAD projects 
           d. More sophisticated management team is uncovering significant risks to business 
               operations 
                     i. Contract acceptance criteria 
                    ii. Program financial performance 
                   iii. Program planning and control 
                   iv. Operational discipline 
                             1. Delivery schedule 
                             2. Manpower allocation 
                    v. Insufficient processes, procedures and tooling 
                   vi. Customer mismanagement 
  6.   New Projected Sales Plan 
           a. Current potential sales over next five years 
           b. Current gross margin over next five years 
  7.   There is insufficient manpower, equipment or facility infra‐structure to deliver against this 
       increase in program mix and volume  
  8.   Major Projects 
           a. Convert current GFE storage area to MK48 Production area ( 9 months) 
Case 9:18-ap-01058-DS       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                           Main Document    Page 135 of 236


                   i. Insufficient space available on campus 
                  ii. Move GFE to space previously occupied by EOI 
                 iii. Power/Shop air/HVAC already in place 
                 iv. Need production equipment and tooling 
                  v. Need to build rooms for secure equipment storage and testing 
         b. Install / Repair vertical lifts (4 months) 
                   i. New programs comprised of many heavy items 
                           1. TR‐343 unit weighs 
                                   a. Need to build XXX over program period 
                           2. MK48 Nose unit weighs 
                                   a. Need to build YYY over program period 
                  ii. Need to be moved between first and second floors of two buildings 
         c. Re‐Furbish Test Tank Area ( 12 months) 
                   i. Numerous EH&S concerns 
                  ii. No equipment to test MK48 and TR‐343 
                 iii. No automation 
                 iv. No clear product flow through test area 
         d. New machine tools required for MK‐48 ( 3 months ) 
                   i. CNC‐Lathe  
  9. Requirements to effectively execute projected sales plan 
         a. Estimated Manpower 
                   i. Salary 
                           1. Technical 
                           2. Operational 
                  ii. Hourly 
                           1. Touch‐labor 
                           2. Quality Assurance 
         b. Capital Expense 
                   i. EH&S 
                  ii. Factory Equipment 
                 iii. Automation 
                 iv. Obsolesce 
                  v. Material Handling 
  10. Timeframe 
         a. Total effort projected to take 18 months 
                   i. Test tank effort alone could take up to 12 months 
         b. MK‐54 
                   i. Program in‐house 
                  ii. Maximum output at 28 units / month against 47 unit / month requirement 
         c. TR‐343 
                   i. Full shipset due for delivery July 2017 
                           1. Assembly area ready 
                           2. Need personnel 
                           3. Need test tank capability 
Case 9:18-ap-01058-DS       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                           Main Document    Page 136 of 236


        d. OTAA 
                i.   Need personnel to address volume increase 
        e. MK‐48 
                i.   Full‐up from scratch program 
               ii.   Need to design, build and qualify 
              iii.   Production deliveries begin 11/2017 
              iv.    Need program manager 
               v.    Need additional technical resources 
              vi.    Need factory ready 
             vii.    Need touch labor 
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 137 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 11
           Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                     Desc
                                        Main Document    Page 138 of 236

Ewelina Johnson

From:                Chris Holmes
Sent:                Friday, June 24, 2016 11:21 AM
To:                  Vic Caruso
Subject:             FW: EOI Sale


Please review before I send to Adam and Charlie. Thanks 
 
From: Bill Cidzik  
Sent: Friday, June 24, 2016 8:28 AM 
To: Chris Holmes <CHolmes@channeltech.com> 
Subject: EOI Sale 
 
As discussed earlier this week… 
 
    The sale of EOI to a foreign interest and the way it was handled has far reaching implications that may adversely 
    impact CTG’s business going forward. 

    First off, the Department of State is appalled that they were not notified, as required by law, 60‐days in advance of 
    the sale.  Notifications were subsequently submitted however we don’t yet know what, if any, fines, penalties, or 
    criminal charges may be levied on CTG or its employees.  There may also be ITC related escapes that occurred during 
    the due diligence process with prospective buyers and the new owners which could compound the situation. 

    Defense Security Services (DSS) is also distraught that they were not notified of the pending sale and doesn’t 
    understand why the FSO was not consulted during the process.  Although we are working collaboratively with DSS to 
    clean up the mess and process the appropriate notifications and update the various government databases and 
    systems, CTG’s security accreditation is at risk.  At a minimum, I don’t expect CTG’s annual audit by DSS to go as 
    smoothly as they have in the past and the corrective actions could be onerous to our business.  

    And, EOI has a classified contract with NAWC that was awarded 4/18/2016.  NAWC is extremely upset that they 
    were not notified of 1) The pending sale before they entered into the contract and 2) Not notified until after the sale 
    took place which may be a violation of the terms of the contract.  As a result, NAWC is reviewing the situation with 
    their legal department and will be terminating the contract.  The type of termination (default or convenience) is 
    unknown at this time.  Termination for default has long term (7–years) ramifications that may adversely impact our 
    ability to compete for new government contracts.  It may also impact option year awards for IDIQ contracts that we 
    have in‐house.  

    Summary of Discoveries/Actions to Date follows: 

       DSS was notified of sale EOI to HGH Infrared Systems, Inc. on Monday 6/13.  

       It was determined that EOI had one active classified contract, this order was issued on 4/18/2016, no production 
        work has been done.  

       Cecily met with Steve Scopatz, Thierry Campos (HGH President) and Cliff Warren (HGH Consultant) to discuss the 
        facility clearance and the company organizational structure.  

       After reporting the organizational structure to DSS it was determined that the Facility Clearance could not be 
        transferred without sponsorship from the Government Customer or a currently cleared defense contractor. 


                                                             1
        Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                       Desc
                                       Main Document    Page 139 of 236
      All classified holdings were pulled from EOI and moved to CTG Security safe while awaiting direction from NAWC 
       Customer. 

      All cleared EOI employees were debriefed and removed from our PSM net in JPAS with the exception of Chris 
       Holmes, Linda Akens and Cecily. Chris will be debrief upon his return to the office, Linda and Cecily are waiting 
       for direction from DSS.  

      Cecily notified Billie Tomlinson Security Specialist for NAWC of the sale on 6/17 as requested by DSS.  

      On 6/22 NAWC decided to cancel the classified contract and will not be sponsoring EOI for a facility clearance at 
       this time because of their foreign ownership. 

           o   We will be receiving a final dd‐254 with disposition of the classified documents involved in the contract.

           o   Faith Lagore, Contracting Officer with NAWC will be send a bilateral modification to cancel the 
               contract.  Not sure who will need to sign the modification however, Brent Lindstrom is the POC on the 
               contract.  

      Cecily met with Steve and Brent today 6/22 to inform them of NAWC’s decision.            

           o   Steve would like to know what happens with all the purchased parts for the order.  

           o   Brent will be contacting customer to follow up on decision.  

      The 27751 Cage code will stay with BWPH Services LLC and will eventually expire in SAM. 

      Linda Akens was called in to handle all Export/ITAR actions, a letter was written and signed by Chris. Maria 
       should have sent it to the state department. 

      Cecily left a voicemail for the DSS Rep today 6/22 to find out what our next step is to void the facility clearance 
       and remove it from JPAS. 

Let me know if you need anything else. 
 
‐ Bill 




                                                             2
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 140 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 12
           Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                     Desc
                                       Main Document    Page 141 of 236

Ewelina Johnson

From:                Chris Holmes
Sent:                Monday, June 20, 2016 5:30 PM
To:                  Vic Caruso
Cc:                  Dave Oldham
Subject:             EOI Sale


As expected, the first major issue has emerged regarding the sale. 
 
Within a contract that EOI has is a requirement that DSS be informed 60 days prior to any change in control. In our haste 
to get the deal done a proper review was not completed nor was the customer informed. 
 
As such, both DSS and Navy legal have been engaged and we have quarantined the product, documentation, de‐briefed 
personnel and removed their names from JPAS. 
 
This will likely cause either an additional audit of CTG and will likely put our company clearance under review during the 
next audit. We received a commendable rating last time. 
 
The inability of CTG to have a compliant security system will jeopardize existing work and the ability to quote/perform 
future work in our core array business. 
 
I will have a complete report generated and ready for submittal to BW by week end. 
 
I hope the deal was worth it.  




                                                            1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 142 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 13
           Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                      Desc
                                         Main Document    Page 143 of 236

Ewelina Johnson

From:                 Lynn Chen
Sent:                 Tuesday, January 26, 2016 5:20 PM
To:                   Cheryl Hanna
Cc:                   Art Ortega
Subject:              Re: BDO statement to Blue Wolf forwarded to you



No, we need to pay and book it to BWP to consulting


>>> On 1/26/2016 at 3:11 PM, in message <56A78FF1.8D9F.00F8.0@channeltech.com>, Cheryl Hanna <Hanna@channeltech.com>
wrote: 
     If it's for CTGAM, I can book it to intercompany in CTG to CTGAM and we can pay it, or I can send the invoice to
     CTGAM to pay it themselves, or we can book pay it in CTG and book it in BWP. Since I don't know what it is for, I
     don't know which is the correct option. I'll get an invoice and then I'll let you decide once we see what we are getting
     billed for.


     Cheryl


     >>> Lynn Chen 1/26/2016 3:02 PM >>>
     I dont know about it except that BDO was doing some work for Advanced Materials. So, this would normally be
     charged to BWP and you definitely dont need to pay it this week. Go ahead and ask for an invoice(s). Do you know
     where they came from (who gave it to Lia)?


     >>> On 1/26/2016 at 2:41 PM, in message <56A78B91.8D9F.00F8.0@channeltech.com>, Cheryl Hanna
     <Hanna@channeltech.com> wrote:
     Hi Lynn


     Lia put a statement from BDO on my chair because it was with the Holland and Knight invoices she was
     given. Am I to pay this? The statement was originally mailed to Blue Wolf so I am assuming they are
     telling us that we should pay it. Is it okay for me to call BDO and ask for an invoice? The statement
     doesn't tell me anything. Also, it's for 69,752.14 invoice dated 12/09. Am I to pay it this week? Does it
     reduce the 300K AP Art said we should pay this week? Damon's Critical list alone was 316K. Mine for CTG is
     56K (once again ignoring the 16K customer reimbursements we owe from Aug.) I'm about to look at EOI's
     aging now.


     Thanks,
     Cheryl 

  
  




                                                               1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 144 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 14
           Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                    Desc
                                       Main Document    Page 145 of 236

Ewelina Johnson

From:                Lynn Chen
Sent:                Tuesday, January 05, 2016 8:39 PM
To:                  Cheryl Hanna
Cc:                  Art Ortega
Subject:             Re: Funds transfer to CTGAM


Ok 
 
> On Jan 5, 2016, at 6:27 PM, Cheryl Hanna <Hanna@channeltech.com> wrote: 
>  
> I still need to send CTGAM 100K to cover their payroll, but do you want me to go ahead and send them 75K for AP?  
They had originally asked for 150K, but since they got 74K in today, I'm guessing I can get away with just sending the 
75K.  We do have confirmations for tomorrow from BAE 135K and Northrop 601K so we have the money. 
>  
> Thanks, 
> Cheryl 




                                                            1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 146 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 15
           Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                   Desc
                                          Main Document    Page 147 of 236

Ewelina Johnson

From:                 Lynn Chen
Sent:                 Wednesday, December 02, 2015 8:19 PM
To:                   Cheryl Hanna
Cc:                   Art Ortega
Subject:              Re: AP Selections 345,579.22 (includes the 56,991.00 for Nabertherm that was supposed to be 80k
                      last week)



Go ahead and borrow and pay all that you have this week. 
Thanks


>>> On 12/2/2015 at 6:14 PM, in message <565F3729.8D9F.00F8.0@channeltech.com>, Cheryl Hanna <Hanna@channeltech.com>
wrote: 
   Is that 250K including the 56,991.00 for Nabertherm that was supposed to go out last week? This week's selections
   were 288K so we are over 38k. Do you want me to take off some of mine or Terry's to try to get to 250K? We would
   still be short 60K unless anything more money comes in tomorrow that we didn't know about. CTGAM has only had a
   deposit on Monday and I took 275K from that as John Hager said that's what he could give us. He still has 63K
   available, but he probably is still doing payments this week.



   Cheryl


   >>> Lynn Chen 12/2/2015 6:07 PM >>>
   Hi Cheryl,
   Ok. We were only going to pay out $250k or so per our cash flow. I suppose all of this is critical? If so, go ahead and
   borrow what we need to pay these. Do you know if AM has extra cash?
   Thanks, lynn


   >>> On 12/2/2015 at 6:05 PM, in message <565F3439.8D9F.00F8.0@channeltech.com>, Cheryl Hanna
   <Hanna@channeltech.com> wrote:
   Damon added another 66K for NRL to keep to Terry's original schedule that he had given them that I did
   not adhere to because that was not what was on the 11/17 file. Damon also had to add 4,400.00 for Brylen
   because they won't bring back Hioki equipment (I think that's what Damon said) until we get caught
   up. Terry didn't have that until next week. Mine went up because the projections were not known by week
   and I have to use the current aging to see what really is due.        The one I just sent out had the most recent
   updated file by week. Damon only gave me what had to be paid this week. He didn't look any further for
   adjusting the future payments so I left Terry's schedule out there. Does that answer your question?


   Cheryl




   >>> Lynn Chen 12/2/2015 5:40 PM >>>
                                                             1
             Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56            Desc
                                          Main Document    Page 148 of 236
     Cheryl,
     This went up by about $100k for Terry/Damons input for this week (from the schedule that you sent out to
     be updated to this one now). Do you know why? We still need a schedule that goes out by week, do you
     have that?
     Thanks, lynn


     >>> On 12/2/2015 at 5:29 PM, in message <565F9AF8.A8A : 170 : 37913>, Cheryl Hanna <> wrote:
     I've attached the updated selections on the combined file and also the detail files from each company that I
     will use to select from Plex and so you can see the detail and the real days since the combined file has the
     days old from a 11/17 aging. I did pick some old invoices that were not very much money on vendors I
     normally don't select. They total around 10K so I can take them off if you want. You can filter on the "x" on
     column "U" if you want to see what I'm talking about. I already know of 96,620.00 that is supposed to be
     deposited in our account tomorrow from Alcon and Raytheon. After that we will still be short about 100K
     to cover all of this. We will need to borrow tomorrow morning before 9:00 to get the funds in our account
     tomorrow. Damon's list is critical. He only picked 4 suppliers, but I kept what Terry had for this week
     also.     I didn't include Sergio or Katherine on this until it's approved.




     Cheryl


     CTG257,627.44
     EOI27,649.61
     MSI3,311.17
     288,588.22
     56,991.00 ARSEN LAST WEEK'S 80k
     345,579.22  

  
  




                                                              2
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 149 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 16
           Case 9:18-ap-01058-DS            Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                  Desc
                                           Main Document    Page 150 of 236

Ewelina Johnson

From:                 Lynn Chen
Sent:                 Thursday, January 21, 2016 6:58 PM
To:                   Art Ortega; Cheryl Hanna
Subject:              Fwd: Re: Equ



Yes into our CTG account since I think we only have the Escrow account for BWP, right?    
So CIT account# 1311010565, ABA 322270288 ?


>>> On 1/21/2016 at 4:56 PM, in message <56A10F4C.8D9F.00F8.0@channeltech.com>, Cheryl Hanna <Hanna@channeltech.com>
wrote: 
   So the money is going to come to our CTG bank account? I know that info, just not any BWP bank accounts :) The
   bank name is now CIT Bank and not OWB


   Cheryl


   >>> Art Ortega 1/21/2016 4:53 PM >>>
   Lynn
   See red below. Money for cure was sent to us and then we sent to bank.
   Hope this helps.




   Art Ortega
   Controller
   Office: (805) 690-5236
   Cell : (818) 274-8008
   >>> Haran Narulla <haran@bluewolfcapital.com> 12/29/2014 10:17 AM >>>
   Thanks, got it.




   > On Dec 29, 2014, at 13:13, Cheryl Hanna <Hanna@channeltech.com> wrote:
   >
   > Attached should be sufficient information.
   >
   > Cheryl
   >
   >>>> Haran Narulla <haran@bluewolfcapital.com> 12/29/2014 9:29 AM >>>
   > Can you get the full info for the account, including bank location details, etc.? They sometimes ask that for wire
   funding purposes.
   >
                                                                 1
       Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                    Desc
                                    Main Document    Page 151 of 236
> On Dec 29, 2014, at 11:17 AM, "Art Ortega" <AOrtega@channeltech.com<mailto:AOrtega@channeltech.com>>
wrote:
>
> Haran
> See account information in red below. Also attached is banking info sheet referenced by Cheryl
> ao
>
>
>
>
> Art Ortega
> Controller
> Office: (805) 690-5236
> Cell : (818) 274-8008
>>>> Cheryl Hanna 12/29/2014 8:05 AM >>>
> That is the correct account and ABA. Attached is the banking info sheet we send our customers in case you ever
need it and I am not available.
>
> Cheryl
>
>>>> Art Ortega 12/29/2014 7:39 AM >>>
>
> Cheryl
> See Message from Haran below.
>
> Please confirm right away that this is where the money should be wired to and is there any other info needed - i
don't think so but confirm
>.
> OWB account# 1311010565, ABA 322270288.
>
> thanks
> ao
>
>
>
>
> Art Ortega
> Controller
> Office: (805) 690-5236
> Cell : (818) 274-8008
>>>> Haran Narulla <haran@bluewolfcapital.com<mailto:haran@bluewolfcapital.com>> 12/29/2014 6:17 AM >>>
>
> Art,
> Can you send us the wire information for your main CTG operating account? As you know, we need to wire some
funds to OneWest to cure the financial covenant default. The game plan is for everyone to send wires to the CTG
account, and then for you and Chris to wire the funds to OneWest Bank. Please send the wire information along
                                                         2
            Case 9:18-ap-01058-DS              Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56            Desc
                                              Main Document    Page 152 of 236
     ASAP.
     >
     > Thanks,
     >
     >
     > ____________________________________
     > Haranjeet Narulla
     > Blue Wolf Capital Partners
     > One Liberty Plaza, 52nd Floor
     > New York, NY 10006
     > p: 212.488.1343
     > f:   646.607.3889
     > haran@bluewolfcapital.com<mailto:haran@bluewolfcapital.com>
     >
     > Please note that all Blue Wolf Capital email addresses have changed effective December 8, 2014.
     >
     > <CTG banking instructions_divisions_05-2014 OWB_1 from Cheryl.pdf>
     >
     > <OWB CONFIRMATION LETTER ACCT 565.pdf> 
  
  




                                                             3
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 153 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 17
Case 9:18-ap-01058-DS                 Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                          Desc
                                     Main Document    Page 154 of 236

From:                Lynn Chen
To:                  Cheryl Hanna
Cc:                  Art Ortega
Subject:             Re: EH&S Liability Accrual
Date:                Friday, January 15, 2016 2:16:54 PM


Whatever is easiest for you, changing it now or doing a JE to fix and change later.
Thanks, lynn

>>> On 1/15/2016 at 12:08 PM, in message <5698E48C.8D9F.00F8.0@channeltech.com>, Cheryl Hanna
<Hanna@channeltech.com> wrote:
     Do you want me to override the expense account on the POs that have already been received this month? 
     The first Advanced Geoenvironmental invoice for 2,000.00 lead awareness training was coded to 6600-01-
     4000 (Ceramics training and education manufacturing)  You want all of this to 9132-00-0000 Other expenses
     (non-operating), right?  If this is all part of the 640K, I need to correct every invoice that has been received
     to something different than the other expense account or do a journal entry to correct the account.  I need
     to make all of the invoices received + the accrual equal 640K to 9132-00-0000

     Cheryl

     >>> Lynn Chen 1/15/2016 11:35 AM >>>
     Hi Cheryl,
     Why dont you move that back to CTG for now, and accrue in CTG.
     Sorry for the confusion, thanks, lynn

     >>> On 1/15/2016 at 11:22 AM, in message <5698DAE4.8D9F.00F8.0@channeltech.com>, Cheryl Hanna
     <Hanna@channeltech.com> wrote:
     I think Lia was told to put the legal as I/C and put that on BWP books.  We already accrued
     43K in Dec. in BWP for EHS on a Holland & Knight bill.  Do you want me to move that back to
     CTG or accrue the whole 161,000 legal fees portion of the 640K accrual into BWP (less the 43K
     already accrued)?

     Cheryl

     >>> Lynn Chen 1/8/2016 3:23 PM >>>
     Hi Cheryl,
     As discussed yesterday, please accrue $640K (see attached pdf) to accrued liabilities at
     12/31/15 for the EH&S clean up project (non-Capex), less any invoices already paid or accrued
     related to this project (see detail list attached of POs for reference). Lets charge all EH&S
     clean up (non-Capex) to CTG CO Other Non-Operating Expenses (if possible).
     Let me know if you have any questions.
     Thanks, lynn

 
 
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 155 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 18
           Case 9:18-ap-01058-DS              Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                             Desc
                                             Main Document    Page 156 of 236

Ewelina Johnson

From:                     Sergio De Hoyos
Sent:                     Tuesday, February 09, 2016 12:34 PM
To:                       Lynn Chen
Cc:                       Art Ortega; Cheryl Hanna; David Oldham
Subject:                  Cash Flow Forecast, 2.8.16
Attachments:              CTG Daily Cash Flow Forecast_02.08.16.xlsx


Lynn, 
 
Attached is the latest cash flow forecast. It does not look good. I took out the $1.8m of ‘existing AP’ payments but we still go negative
on 3/31 (plenty of liquidity through then) and remain so for most of April. 
 
One reason for the dip versus the prior forecast is that we had ~$650k of collections this quarter for MK-54shipments that have been
(and were then already) delayed. 
 
I’ll revise again after discussion. 
 
Sergio  




                                                                    1
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 157 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 19
Case 9:18-ap-01058-DS               Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                               Desc
                                   Main Document    Page 158 of 236

From:               Cheryl Hanna
To:                 Art Ortega; Jane Alexander
Subject:            Re: Legal Confirmation Templates
Date:               Tuesday, March 08, 2016 5:49:09 PM




All invoices get paid by CTG and I don't have BWP letterhead so I will just use the CTG template.

Thanks,
Cheryl

>>> "Alexander, Jane" <Jane.Alexander@us.gt.com> 3/8/2016 10:52 AM >>>
Hi Cheryl and Art,

Please see attached for legal confirmation templates. There are 3 law firms to confirm with:


1.      Under BWP - McDermott, Will, & Emery

2.      Under CTG - Holland & Knight and Tressler LLP

I wasn't sure if a separate letterhead/letter was needed for BWP, but I attached a BWP version just in case.

Thanks,

Jane Alexander | Audit - Senior Associate, CPA
Grant Thornton LLP
515 S. Flower Street, 7th Floor | Los Angeles, CA | 90071 | United States
T +1 213 596 6728
E jane.alexander@us.gt.com

www.grantthornton.com


________________________________
[GT Image]
<http://www.grantthornton.com/>Grant Thornton LLP is the U.S. member firm of Grant Thornton International Ltd.
<http://www.grantthornton.com/Legal> Grant Thornton International Ltd and its member firms are not a worldwide
partnership, as each member firm is a separate and distinct legal entity. In the U.S., visit Grant Thornton LLP at
www.GrantThornton.com<http://www.grantthornton.com/>.


Please consider the environment before printing this email.


Please understand that, unless expressly stated otherwise, any written advice given by Grant Thornton LLP that is
contained in, forwarded with, or attached to this e-mail is: (1) limited to the matters and potential tax consequences
specifically addressed herein, and; (2) not intended or written by Grant Thornton LLP as advice on the application
or potential application of any penalties that may be imposed under any federal, state, or foreign statute or regulation
in any manner.


This e-mail is intended solely for the person or entity to which it is addressed and may contain confidential and/or
privileged information. Any review, dissemination, copying, printing or other use of this e-mail by persons or
entities other than the addressee is prohibited. If you have received this e-mail in error, please contact the sender
immediately and delete the material from any computer.
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 159 of 236
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 160 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 20
           Case 9:18-ap-01058-DS      Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                     Main Document    Page 161 of 236

Ewelina Johnson

From:              Lynn Chen
Sent:              Tuesday, January 12, 2016 3:29 PM
To:                Cheryl Hanna
Cc:                Art Ortega; Sergio De Hoyos
Subject:           Fwd: FW: CTG rent deferral
Attachments:       Legal fees statement.pdf; Union Bank Escrow fee invoice.pdf



Cheryl, 

Could you please process this wire this week to Alta for $14,045 ($9,545 reimbursement of legal fees) and
$4,500 (escrow bank fees), and charge both to BWP GL? Let me know once it is paid. 

Thanks, lynn

>>> On 1/12/2016 at 1:10 PM, in message <382910a7aa52431b96886448872358d6@bw-prod-exch.blue-
wolf.com>, Charlie Miller <charlie@bluewolfcapital.com> wrote: 

  Lynn: 

    

  See below from  Tom Harding on behalf of Alta properties. 

    

  As noted, these amounts must be paid within 10 days. 

    

  Please confirm that payment has been made. 

    

  Thanks, 

  Charlie 

    

  From: Tom Harding [mailto:THARDING@seedmackall.com]  
  Sent: Tuesday, January 12, 2016 4:07 PM 
  To: Charlie Miller <charlie@bluewolfcapital.com> 
  Cc: Apieh Claybrook <aclaybrook@altapropertiesinc.com>; Ralph Phillips <RPhillips@channeltech.com>; Lynn Chen 
  <LChen@channeltech.com> 
  Subject: CTG rent deferral 

    

                                                          1
     Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                   Main Document    Page 162 of 236
Charlie 

 

I hope your new year is off to a good start. 

 

I am following up on Section 7 of the letter agreement dated December 9, 2015 executed by BW Piezo
Holdings, Channel Technologies Group, and Alta Properties. It provides that BWP and CTG will reimburse
Alta for legal fees incurred in connection with the negotiation and preparation of the letter
agreement. Attached is our firm’s statement in the amount of $9,545.00. The letter agreement provides for
payment within 10 days.  

 

Separately, Union Bank (the escrow agent for the transaction) belated determined that it had not billed the
annual escrow fee on the environmental escrow for the last three years. Accordingly, it withheld $9,000
(three years at $3,000 per year) from the final disbursement paid to Alta. Union Bank’s invoice is attached.
Section 7 of the Environmental Escrow Agreement provides that BWP and Alta are each responsible for
50% of all fees. Accordingly, BWP should reimburse Alta for $4,500.00. 

 

Please arrange for a wire transfer of both of these amounts to Alta using the following wire transfer
instructions: 

 

        Bank Name:            Wells Fargo Bank, N.A. 

        Address:              1026 Anacapa St., Santa Barbara, CA 93101 

        ABA No.:              121000248 

        Account No.:         153-433-5441 

        Account Name:         Alta Properties, Inc. (f/k/a Channel Technologies, Inc.) 

 

 

Best regards. 

 

Tom  

Thomas N. Harding
Seed Mackall LLP

                                                     2
          Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                      Main Document    Page 163 of 236
     1332 Anacapa St., Suite 200
     Santa Barbara, CA 93101
     Phone: (805) 963-0669
     Fax: (805) 435-1498
     E-Mail: tharding@seedmackall.com
     ______________________________________________________________________________________ 

     This e-mail message and any attachments are intended only for the use of the addressee(s) named above and
     may contain information that is confidential or subject to attorney-client privilege and/or the attorney work
     product privilege. If you are not an intended recipient, you are hereby notified that any dissemination,
     distribution or copying of this communication is strictly prohibited. If you received this e-mail message in
     error, please immediately notify the sender by replying to this message or by telephone and delete this e-
     mail message from your computer.  

      

      

  

  




                                                          3
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 164 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 21
              Case 9:18-ap-01058-DS       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                         Main Document    Page 165 of 236

Ewelina Johnson

From:                  Lynn Chen
Sent:                  Friday, February 05, 2016 9:58 AM
To:                    Katherine Carrington
Subject:               Re: October Board Minutes
Attachments:           CTG Q3 2015 BoD minutes.pdf



Here you go

>>> On 2/5/2016 at 6:31 AM, in message <882846ac0a144e1e901c7d14e21034a5@bw-prod-exch.blue-
wolf.com>, Katherine Carrington <Katherine@bluewolfcapital.com> wrote: 

     Hi Lynn, 

       

     Do you mind sending me the October Board minutes?

       

     Best, 

     Katherine  

       

     Katherine Carrington 

     Blue Wolf Capital Partners 

     One Liberty Plaza, 52nd Floor 

     New York, NY 10006 

     Phone: 212‐488‐3685 

     Fax: 917‐677‐8233 

     katherine@bluewolfcapital.com 

       

  

  




                                                           1
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 166 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 167 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 168 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 169 of 236
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 170 of 236


 

 

 

 

 

 

 

 

 

 




                        Exhibit 22
           Case 9:18-ap-01058-DS             Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56         Desc
                                            Main Document    Page 171 of 236

Ewelina Johnson

From:                  Lynn Chen
Sent:                  Saturday, December 26, 2015 8:53 AM
To:                    David Ligon; Ryan Lassen
Cc:                    Ralph Phillips; Jeremy Kogler
Subject:               CTG November MD&A
Attachments:           CTG November 2015 MD&A - Lender Group.pdf; November 2015 CTG Financials - Lender Group.xlsx


Hi all, 

November results attached. Let me know if you have any questions or would like to set up a call. 

Thanks, and very happy holidays! 

lynn 

  




                                                                   1
         Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                 Main Document    Page 172 of 236                         December 21, 2015




            Channel Technologies Group

November 2015 Monthly Operating Report
Management Discussion & Analysis (MD&A) – Lender Group
         Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                 Main Document    Page 173 of 236




November 2015 Summary




   Channel Technologies Group                                                             Confidential   1
                   Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                           Main Document    Page 174 of 236
    November Results - Summary
•    No reportable Safety incidents in November
•    Sales for the month of $3,696K, unfavorable to Plan by $1,095K and unfavorable to last Board Forecast
     by $183K
•    Bookings for the month of $3,899K, unfavorable to Plan by 1,662K
•    Backlog at the end of November of $31.5M, down $0.9M from October and below Plan of $36.5M
•    Gross Margin for the month at 23% vs. 49% Plan (variance -$1,501K) and 36% Forecast (variance -
     $856K), primarily driven by mix of low margin sales for all divisions, inventory adjustments in Santa
     Barbara (scrap, cycle retires), and under absorption of overhead
•    SG&A for the month favorable to Plan by $500K and favorable to Forecast by $148K, due primarily to
     positive headcount trends, cost containment & reduction actions, as well as savings from MSI integration
•    Management EBITDA for the month of $248K vs. $1,300K Plan and $1,005K Forecast negatively driven
     by volume, gross margin, with some offset by favorable SG&A
•    $1,288K Bank EBITDA vs. $1,684K Plan
•    $2.1M Liquidity; $7.9M Revolver o/s vs. $2.9M plan
•    Net Working Capital at $10.7M (slightly down by $0.2M from the end of October) vs Budget of $7.6M –
     driven by increase in an current liabilities ($0.8M), partially offset by an increase in AR/Unbilled ($0.3M)
     and increase in Inventory ($0.3M) during the month
•    YTD Capital Expenditures of $2.3M, below Plan of $2.6 YTD, with full year expected to be below Plan of
     $2.8M
•    MSI Integration on-track; Project-to-date costs of $930K vs. original plan of $1.7M; Annualized Hard
     Cost Savings of $1.0M, favorable to budget of $0.4M

           Channel Technologies Group                                                                 Confidential   2
                   Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56       Desc
                                            Main Document    Page 175 of 236
Safety




                  Dec-14   Jan-15 Feb-15 Mar-15 Apr-15 May-15       Jun-15     Jul-15 Aug-15 Sep-15   Oct-15    Nov-15
# Recordables       -           1   -        2      1    -            -            1      1    -        -         -
Headcount           305      305    310    309    301    304          288        286    273    274      267       262
RIR                 1.5       1.9    1.9   2.5    2.9    2.5           2.0       2.4    2.8     2.8     2.5       2.1


        •    No reportable incidents in November
        •    Company reinforcing training to reduce RIR, avoidable accidents



            Channel Technologies Group                                                                         Confidential   3
                     Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56        Desc
                                              Main Document    Page 176 of 236
Combined Company Results – P&L
              COMBINED             Nov 15     Nov 15                            Nov 15     Nov 15
               COMPANY             Month      Month      Variance    Var%        YTD        YTD      Variance      Var%
           (CTG SBA, AM, MSI)      Actual      Plan                             Actual      Plan
    Revenue                          3,696       4,791     (1,095)     -23%      46,329     52,911     (6,582)        -12%

    Cost of Sales                    2,859       2,453       (406)     -17%      29,735     30,488          752         2%

    Gross Margin                       837       2,338     (1,501)     -64%      16,594     22,423     (5,829)        -26%
                                       23%         49%       -26%                   36%        42%        -7%

    SG&A                             1,012       1,511       499       33%       14,029     17,352      3,322         19%
    (Inc. R&D, B&P)
    Operating Income                  (175)       826      (1,001)    -121%       2,564      5,071     (2,507)        -49%

    Management EBITDA                  248       1,300     (1,052)     -81%       7,461     10,074     (2,613)        -26%
       % of Sales                      6.7%      27.1%                             16.1%     19.0%

    Bank EBITDA                      1,288       1,684       (397)     -24%       8,500     10,458     (1,958)        -19%




•   Revenues for November below October Board Forecast at Ceramics (-$35K), Systems (-$146K), and Optics (-$131K), and
    favorable to Forecast at AM (+$54K), Transducers (+$35K) and MSI (+$30K)
•   GM% behind plan and behind forecast for the month primarily due to under absorption of overhead costs in Santa
    Barbara, mix of lower margin sales, plus higher inventory adjustments (scrap and cycle retires) during the month than
    planned
•   SG&A favorable to plan and to forecast, including R&D, B&P Expenses, primarily due to headcount and cost containment
    actions in place, and lower MSI integration costs.


           Channel Technologies Group                                                                             Confidential   4
                      Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56     Desc
                                              Main Document    Page 177 of 236
Combined Company Results – Balance Sheet
                                  30-Nov     30-Nov
           BALANCE SHEET          Month      Month      Var ($)     Var%
                                  Actual      Plan
                Summary                                                      •   AR (incl. Unbilled) - $1M higher
   Cash                              225        249          (24)     -10%       than Plan and increase of $0.3M from
   Accounts Receivable              7,405      8,816      (1,411)     -16%       October. DSO decreased from 43 to
   Unbilled A.R.                    3,734      1,291      2,442      189%        52 during November due to TR-343
   Inventory                        9,360      6,453      2,907       45%        milestone billing of $1.1M not in
   Other Current Assets              870        857          13        2%        revenue (POC revenue recognition),
 Total Current Assets              21,594     17,667      3,927       22%        collected in December.
   Fixed Assets                    12,662     12,402         260        2%   •   Inventory - $2.9M higher than Plan
   Other Non-Current Assets        56,320     63,230      (6,910)     -11%       and slight increase of $0.3M from
 Total Assets                      90,576     93,299      (2,723)      -3%       October. Inventory turns decreased
                                                                                 slightly from 3.8 to 3.7 during
   Accounts Payable                 3,242      1,602      1,640      102%        November, consistent with to buildup
   Deferred Revenue                 1,620      1,715         (95)      -6%
                                                                                 from MK-54, TR-343 and BAE
                                                                                 programs.
   Other Current Liabilities        5,789      6,528       (739)      -11%
 Total Current Liabilities         10,651      9,845        805        8%    •   Revolver - $5.0M unfavorable to
                                                                                 Plan, due to delays in shipments of
   Revolver                         7,950      2,931      5,019      171%
                                                                                 some major programs and cash outlay
                                                                                 to build inventory and investments at
   Long-Term Debt                  43,015     41,208      1,807        4%
                                                                                 AM and Ceramics.
     Less Current Portion          (3,003)    (2,519)       (484)      19%
   Other Liabilities                1,164      6,603      (5,440)     -82%   •   Long-Term Debt - $1.3M
 Total Long-Term Liabilities       49,126     48,224         902        2%       unfavorable to plan, due to borrowing
 Equity                            30,800     35,230      (4,430)     -13%       against Capex Term Loan.
 Total Liabilities & Equity        90,576     93,299      (2,723)      -3%



          Channel Technologies Group                                                                         Confidential   5
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 178 of 236
Performance Summary – Key Metrics




                                  Budget      Actual      Prior Year

    Channel Technologies Group                                                             Confidential   6
                                          Case 9:18-ap-01058-DS                             Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                                   Desc
                                                                                           Main Document    Page 179 of 236
     Bank Covenant Compliance - November

                                       Actual            Actual        Actual        Actual        Actual        Actual        Actual        Actual        Actual       Actual         Actual
                                                                                                                                                                                                     • MSI Annualized Hard
                                       Jan-15            Feb-15        M ar-15       Apr-15        M ay-15       Jun-15        Jul-15        Aug-15        Sep-15       Oct-15         Nov-15          Cost Savings are
                                                                                                                                                                                                       ahead of Plan at the
M anagement EBITDA                     $536,100          $984,936     $1,304,615     $533,495      $457,671      $461,596      $583,602      $432,610     $1,401,102     $516,490       $248,373
HC Integration Costs Add-Back                 0                 0              0            0             0             0             0             0              0            0              0       end of November
Equity Cure                                   0                 0              0            0             0             0             0             0              0            0              0       ($1,039K vs $384K
EBITDA incl HC Integ. And Cure         $536,100          $984,936     $1,304,615     $533,495      $457,671      $461,596      $583,602      $432,610     $1,401,102     $516,490       $248,373
                                                                                                                                                                                                       Plan) and will stay
LTM EBITDA                        $9,802,131       $10,173,280       $10,397,986   $10,550,690  $9,878,574      $9,024,151    $9,298,454    $9,080,090    $8,988,591    $8,434,597     $7,669,737      ahead of Plan ($300K
Annualized Cost Savings
LTM Adjusted EBITDA
                                     611,106
                                 $10,413,237
                                                       877,262
                                                   $11,050,542
                                                                         852,738
                                                                     $11,250,725
                                                                                       942,270     827,329
                                                                                   $11,492,960 $10,705,903
                                                                                                                 1,018,916
                                                                                                               $10,043,067
                                                                                                                                 873,366
                                                                                                                             $10,171,820
                                                                                                                                               727,053
                                                                                                                                            $9,807,143
                                                                                                                                                           1,049,088
                                                                                                                                                         $10,037,679
                                                                                                                                                                           878,803
                                                                                                                                                                        $9,313,400
                                                                                                                                                                                        1,039,257
                                                                                                                                                                                       $8,708,994
                                                                                                                                                                                                       Plan) at the end of Q4
                                                                                                                                                                                                       due to additional
Net Funded Debt                  $48,451,750       $48,601,750       $48,606,077   $49,606,077   $48,956,077   $48,410,404   $49,110,404   $49,560,404   $48,364,732   $51,864,732    $50,964,732      unplanned departures
Leverage ratio                             4.65x             4.40x         4.32x         4.32x         4.57x         4.82x         4.83x         5.05x         4.82x         5.57x          5.85x
 Senior Covenant                 --                --                      5.10x            –             –          5.00x            –             –          4.85x            –              –
 Junior Covenant                 --                --                      5.35x            –             –          5.25x            –             –          5.10x            –              –
                                                                                                                                                                                                     • Leverage ratio at the
M onthly interest expense               284,402          $272,312      $301,213      $290,852      $278,580      $298,140      $291,836      $285,356      $308,064      $299,489       $298,174       end of Q4 2015 will
Quarterly Term Loan Reduction    --                --                   545,673             –             –       545,673             –             –       545,673             –              –       be very tight against
TTM Principal Payments                $1,743,750        $1,743,750    $1,901,923    $1,901,923    $1,901,923    $2,060,096    $2,060,096    $2,060,096    $2,218,268    $2,218,268     $2,218,268      covenant of 4.75x
TTM Interest Payments                  3,597,825         3,581,751     3,591,621     3,574,123     3,539,212     3,538,156     3,539,201     3,534,337     3,530,334     3,531,397      3,549,541      due to higher debt
TTM Fixed Charges                     $5,341,575        $5,325,501    $5,493,543    $5,476,046    $5,441,135    $5,598,252    $5,599,296    $5,594,433    $5,748,603    $5,749,666     $5,767,810
                                                                                                                                                                                                       balances and lower
LTM Adjusted EBITDA           $10,413,237 $11,050,542 $11,250,725 $11,492,960 $10,705,903 $10,043,067 $10,171,820                           $9,807,143 $10,037,679      $9,313,400     $8,708,994      EBITDA than Plan.
Less: Capital Expenditures       (500,000)   (500,000)   (500,000)   (500,000)   (500,000)   (500,000)   (500,000)                            (500,000)   (500,000)       (500,000)      (500,000)
LTM Adjusted EBITDA less CapEx $9,913,237 $10,550,542 $10,750,725 $10,992,960 $10,205,903  $9,543,067  $9,671,820                           $9,307,143  $9,537,679      $8,813,400     $8,208,994

Fixed Charge Coverage ratio                1.86x             1.98x         1.96x         2.01x         1.88x         1.70x         1.73x         1.66x         1.66x         1.53x          1.42x
 Senior Covenant                 --                --                      1.25x            –             –          1.25x            –             –          1.25x            –              –
 Junior Covenant                 --                --                      1.08x            –             –          1.08x            –             –          1.08x            –              –     • Fixed Charge ratio
Net Funded Debt
                                                                                                                                                                                                       should continue to be
Revolver                           5,500,000        $5,650,000        $6,200,000    $7,200,000    $6,550,000    $6,550,000    $6,850,000    $7,300,000    $6,650,000    $8,850,000     $7,950,000      ahead of Q4 2015
Term Loan
M ezz Loans
                                  27,101,750
                                  14,000,000
                                                    27,101,750
                                                    14,000,000
                                                                      26,556,077
                                                                      14,000,000
                                                                                    26,556,077
                                                                                    14,000,000
                                                                                                  26,556,077
                                                                                                  14,000,000
                                                                                                                26,010,404
                                                                                                                14,000,000
                                                                                                                              26,010,404
                                                                                                                              14,000,000
                                                                                                                                            26,010,404
                                                                                                                                            14,000,000
                                                                                                                                                          25,464,732
                                                                                                                                                          14,000,000
                                                                                                                                                                        25,464,732
                                                                                                                                                                        14,000,000
                                                                                                                                                                                       25,464,732
                                                                                                                                                                                       14,000,000
                                                                                                                                                                                                       covenant of 1.15x
Capex Line                         1,850,000         1,850,000         1,850,000     1,850,000     1,850,000     1,850,000     2,250,000     2,250,000     2,250,000     3,550,000      3,550,000
Total Debt                       $48,451,750       $48,601,750       $48,606,077   $49,606,077   $48,956,077   $48,410,404   $49,110,404   $49,560,404   $48,364,732   $51,864,732    $50,964,732




                          Channel Technologies Group                                                                                                                                                       Confidential         7
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 180 of 236




Sales, Bookings, Backlog




    Channel Technologies Group                                                             Confidential   8
               Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56               Desc
                                       Main Document    Page 181 of 236
Sales vs. Forecast*

                            MONTH (NOV)      MONTH (NOV)
                              ACTUAL          FORECAST           VARIANCE           VARIANCE RATIONALE


    REVENUE:

                                                                                Syqwest $49K unfav to forecast
     CERAMICS               $    288,945     $    330,324    $      (41,379)
                                                                                    (due to credit issued)

                                                                               POC revenue ($324K) unfav to fcst
     TRANSDUCERS            $   1,092,275    $   1,594,420   $     (502,145)    BAE ($162K) unfav to fcst (delay)
                                                                                  NUWC ($201K) unfav to fcst


     SYSTEMS                $    668,702     $    815,000    $     (146,298)       AAS ($136K) unfav to fcst

                                                                                 Nightline ($180K) unfav to fcst
     OPTICS                 $    221,020     $    478,963    $     (257,943)
                                                                               New Business ($58K) unfav to fcst


     ADV MAT                $   1,054,796    $   1,094,951   $      (40,155)     InfraredX ($63K) unfav to fcst


                                                                               MK-54/Progeny $194K fav to fcst;
     MSI                    $    446,769     $    395,072    $      51,697
                                                                                AQS-20 ($127K) unfav to fcst
     INTERCOMPANY           $     (76,646)   $           -   $      (76,646)


    TOTAL CTG REVENUE       $   3,695,859    $   4,708,729   $ (1,012,870)


      * Forecast presented at Q3 Board Meeting in October


     Channel Technologies Group                                                                                     Confidential   9
               Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                       Desc
                                       Main Document    Page 182 of 236
Sales vs. Budget (Plan)
                             MONTH (NOV)      MONTH (NOV)
                               ACTUAL           BUDGET            VARIANCE                VARIANCE RATIONALE

    REVENUE:

                                                                                Syqwest ($39K) unfav to plan (credit issued);
                                                                                   Ultra Electronic ($30K) unfav to plan
     CERAMICS                $    288,945     $    623,380    $     (334,435)
                                                                                     Ultra-USSI ($35K) unfav to plan;
                                                                                ENL, Kodak, Tenex ($25K) ea. unfav to plan
                                                                                      POC Revenue $464K fav to plan;
                                                                                        OTAA ($250K) unfav to plan;
     TRANSDUCERS             $   1,092,275    $   1,157,815   $      (65,541)
                                                                                      DT-511/574 ($70K) unfav to plan;
                                                                                  Colleague Medical ($100K unfav to plan)

     SYSTEMS                 $    668,702     $    799,142    $     (130,440)            Navy ($42K) unfav to plan

                                                                                 Nightline/NV Goggles ($78K) unfav to plan
     OPTICS                  $    221,020     $    497,137    $     (276,117)
                                                                                    Catalog / Repairs & Cal under plan

                                                                                       Philips ($183K) unfav to plan;
     ADV MAT                 $   1,054,796    $   1,084,098   $      (29,302)
                                                                                        Samsung $135K fav to plan


     MSI                     $    446,769     $    629,549    $     (182,780)          MLTA program delay to FY16

     INTERCOMPANY            $     (76,646)   $           -   $      (76,646)


    TOTAL CTG REVENUE        $   3,695,859    $   4,791,121   $ (1,095,262)




    Channel Technologies Group                                                                                              Confidential   10
                           Case 9:18-ap-01058-DS        Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                            Desc
                                                       Main Document    Page 183 of 236
    Bookings / Backlog vs Plan
                                                   Nov 15        Nov 15                                  Nov 15        Nov 15
                BOOKINGS                           Month         Month     Variance      Var%             YTD           YTD        Variance           Var%
                                                   Actual         Plan                                   Actual         Plan
                TOTAL COMPANY                         3,899        5,562     (1,662)       -30%           44,506        55,463       (10,958)           -20%
                Ceramics                                    65      599        (534)       -89%                1,790     5,529           (3,740)        -68%
                Transducers                             (16)       2,160     (2,176)      -101%           14,462        16,410           (1,948)        -12%
                Systems                               1,569         411       1,158        282%                9,837     7,868           1,969          25%
                Optics                                 619          482        136          28%                4,381     5,810           (1,429)        -25%
                Advanced Materials                    1,663        1,788       (125)         -7%          12,561        12,478              83            1%
                MSI                                     -           121        (121)      -100%                1,473     7,367           (5,894)        -80%
Bookings:
                                                                                                                            Nov 15         Nov 15
•    Ceramics behind Plan due to focus on improving operational issues during the  BACKLOG                                  Month          Month       Variance      Var%
     year. November Plan included $117K in Defense customers not booked, plus                                               Actual          Plan
     $120K Ultrasonic, and $180K Western Geco. YTD negative variance primarily due TOTAL COMPANY
                                                                                                                                31,499       36,468      (4,969)       -14%
     to Defense customers, largest being Ultra Electronics (-$1.2M).
                                                                                          Ceramics                               2,227        4,572      (2,345)       -51%
•    Transducers Plan in November included $1M for MK-48 (not yet booked), and
                                                                                          Transducers                           15,522       15,850          (328)      -2%
     actuals included a debooking for RA Industries of $668K. YTD positive to Plan
     for BAE ($2.1M) and MK-54 ($7M), negative for TR-343 ($2.7M), MK-54 Mod 0            Systems                                4,403        3,201       1,201        38%
     ($2.5M), Ion ($0.7M) and Baxter ($0.6M)                                              Optics                                 1,975        3,070      (1,094)       -36%
•    Systems ahead YTD primarily due to Navy NT-120/121 $4.0M ($1.4M Plan)                Advanced Materials                     6,368        6,139         229          4%
•    Optics behind primarily due to lower NV goggles bookings (YTD $0.4M Actuals vs       MSI                                    1,004        3,636      (2,632)       -72%
     $1.2M Plan YTD)
•    AM unfavorable for the month due to Samsung ($-180K), partially offset by a           Backlog – behind Plan due to lower bookings in November for all
     positive variance for Humanscan (+$49K), partially offset by Philips. YTD actuals     divisions, except Systems, due to timing vs Plan or weak order
     include Samsung $2.5M ($2.2M Plan), Philips $5.0M ($5.1M Plan), GE $2.4M              activity as noted in Bookings variance explanation
     ($2.9M Plan)
•    MSI YTD actuals include AQS-20 partial award of $.4M with additional $1.6M to
     book in December ($1.1M Plan), MLTA $0 ($2.0M Plan), Atlas delayed ($.8M
     Plan), Archerfish ($.6M Plan) and SAES $.1M ($.7M Plan) awarded late.

              Channel Technologies Group                                                                                                            Confidential        11
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 184 of 236




Divisional Results




    Channel Technologies Group                                                             Confidential   12
                     Case 9:18-ap-01058-DS      Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56        Desc
                                               Main Document    Page 185 of 236
Ceramics
                                    Nov 15       Nov 15                         Nov 15     Nov 15
                 CERAMICS           Month        Month     Variance    Var%      YTD        YTD      Variance    Var%
                                    Actual        Plan        $                 Actual      Plan
     Revenue                            289          623       (334)     -54%     3,925      5,319     (1,394)     -26%

     Cost of Sales                      752         457        (295)     -65%     5,546      5,162       (384)      -7%

     Gross Margin                      (463)        166        (629)    -378%    (1,621)      157      (1,778)   -1133%
      GM%                             -160%         27%       -187%                -41%        3%        -44%

     SG&A                                 8           2          (6)    -278%        26        22          (4)     -20%
     (Inc. R&D, B&P)
     Operating Income                  (470)        164        (635)    -386%    (1,648)      135      (1,782)   -1321%


     Management EBITDA                 (419)        228        (647)    -283%    (1,079)      732      (1,811)    -247%
        % of Sales                   -145.0%       36.6%                          -27.5%     13.8%

 •    Sales for the month behind Plan but in line with last Forecast (excluding the Syqwest credits). Largest customers
      for the month included Alcon Surgical ($92K), Ultra Electronics ($57K), Kaiyo ($39K), and Syqwest ($38K shipped
      less credits of $47K)
 •    Operating Income and EBITDA below Plan, due to unfavorable inventory adjustments ($323K) from scrap and
      inventory clean up efforts, plus under absorption of OH ($138K).
 •    Ceramics KPIs show consistent performance in November as the recent months:
          •    Consistent G/L scrap charges ~$45K vs $50K in October (over $100K per month during most of 1H)
          •    Overtime % at 3.1%, slightly up from 1.7% in October (down from over 14.0% in Q1)
          •    Low utilization for the month at 62% (over 80% since June)
          •    Continued high yield for the month at 89% (89% in October and 62% target)

        Channel Technologies Group                                                                               Confidential   13
                     Case 9:18-ap-01058-DS      Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56      Desc
                                               Main Document    Page 186 of 236
Transducers
                                    Nov 15       Nov 15                         Nov 15    Nov 15
               TRANSDUCERS          Month        Month     Variance    Var%      YTD       YTD      Variance       Var%
                                    Actual        Plan                          Actual     Plan
     Revenue                          1,092        1,158        (66)      -6%    13,022    14,642     (1,620)        -11%

     Cost of Sales                      746         722         (24)      -3%     8,683     9,924      1,241          13%

     Gross Margin                       346         435         (90)     -21%     4,339     4,718       (379)          -8%
      GM%                               32%         38%         -6%                 33%       32%         1%

     SG&A                                18          86          68      79%       621       948           326        34%
     (Inc. R&D, B&P)
     Operating Income                   328         349         (21)      -6%     3,718     3,770          (53)        -1%


     Management EBITDA                  338         367         (29)      -8%     3,833     3,905          (71)        -2%
        % of Sales                     30.9%       31.7%                          29.4%     26.7%



•   Sales for the month behind Plan but in line with forecast. Largest shipments for the month included MK-54 OY1 ($449K),
    TR-343 ($139K), MK-54 ($72K), BAE ($110K) and NUWC ($65K). YTD variance primarily due to delays in MK-54 and TR-
    343 deliveries.
•   Gross Margin for the month unfavorable to Plan due to higher mix of low margin programs (MK-54 at 15%, MK-54 OY1
    at 14%, TR-343 at 0%), under absorption on OH ($83K), offset by positive inventory adjustments ($117KK). YTD GM in
    line with Plan.
•   SG&A favorable to Plan by for the month and YTD due to lower direct R&D and B&P charged to Transducers ($72K for
    the month and $330K YTD)
•   EBITDA in line with Plan for the month and YTD

         Channel Technologies Group                                                                               Confidential   14
                    Case 9:18-ap-01058-DS      Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56        Desc
                                              Main Document    Page 187 of 236
Systems
                                   Nov 15       Nov 15                          Nov 15     Nov 15
                SYSTEMS            Month        Month     Variance    Var%       YTD        YTD       Variance         Var%
                                   Actual        Plan                           Actual      Plan
    Revenue                            669          799       (130)     -16%      8,922      8,154           768            9%

    Cost of Sales                      466         508          42       8%        5,545     5,846           301            5%

    Gross Margin                       202         291         (89)     -30%       3,376     2,307          1,069          46%
     GM%                               30%         36%         -6%                   38%       28%            10%

    SG&A                                25          39          13      35%         597       427           (170)         -40%
    (Inc. R&D, B&P)
    Operating Income                   177         252         (75)     -30%       2,779     1,880           899           48%


    Management EBITDA                  190         267         (77)     -29%       2,925     2,036           889           44%
       % of Sales                     28.4%       33.4%                            32.8%     25.0%



•   Sales for the month primarily to the Navy ($576K), unfavorable to Plan and Forecast due to NT-120.
•   GM unfavorable to Plan for the month due to lower margin recorded for NT-120 sales (20%) and under absorption of OH
    ($26K). YTD GM favorable to Plan due to mix of higher margin sales.
•   SG&A favorable to Plan by for the month and YTD due to higher direct R&D and B&P charged to Systems ($14K for the
    month and $170K YTD)
•   EBITDA unfavorable to Plan for the month due to unfavorable GM%, and favorable YTD due to mix of higher margin
    sales, partially offset by unfavorable SG&A


           Channel Technologies Group                                                                               Confidential   15
                       Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56       Desc
                                               Main Document    Page 188 of 236
Optics
                                    Nov 15     Nov 15                         Nov 15     Nov 15
                    OPTICS          Month      Month     Variance    Var%      YTD        YTD      Variance     Var%
                                    Actual      Plan                          Actual      Plan
    Revenue                             221        497       (276)     -56%     3,966      4,300       (335)       -8%

    Cost of Sales                      186        279          92      33%      3,239      2,875       (364)      -13%

    Gross Margin                        35        218        (184)     -84%      727       1,426       (699)      -49%
     GM%                               16%        44%        -28%                18%         33%       -15%

    SG&A                                 98       121          24      20%      1,297      1,265         (32)      -2%
    (Inc. R&D, B&P)
    Operating Income                    (63)       97        (160)    -165%      (570)      160        (730)     -456%


    Management EBITDA                   (54)      107        (162)    -151%      (470)      272        (742)     -272%
       % of Sales                     -24.5%     21.6%                          -11.8%      6.3%




•   Sales below Plan and Forecast for the month and year primarily due to Nightline shipment delays and lower catalog
    sales. Largest shipments for the month include Bost ($73K), Nightline ($72K) and L-3 ($63K).
•   Negative GM due primarily to low sales volume and high mix of low margin sales (Nightline and L-3)
•   SG&A in line with Plan for the month and YTD with higher R&D costs ($188K), offset by favorable commissions ($106K),
    reversal of bonus accrual ($28K) and other cost containment efforts and actions




           Channel Technologies Group                                                                            Confidential   16
                      Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56         Desc
                                               Main Document    Page 189 of 236
Advanced Materials
                                     Nov 15     Nov 15                           Nov 15     Nov 15
           ADVANCED MATERIALS        Month      Month     Variance    Var%        YTD        YTD      Variance    Var%
                                     Actual      Plan                            Actual      Plan
      Revenue                          1,055      1,084        (29)      -3%      12,196     12,342       (146)      -1%

      Cost of Sales                     346        305         (41)     -13%        3,966     3,494       (472)     -14%
                                        -          -                                  -         -
      Gross Margin                      709        779         (70)      -9%        8,230     8,848       (618)      -7%
       GM%                              67%        72%         -5%                    67%       72%

      SG&A                              393        401           8       2%         4,001     4,419       419        9%
      (Inc. R&D, B&P)
      Operating Income                  316        378         (62)     -16%        4,229     4,428       (199)      -4%


      Management EBITDA                 514        593         (79)     -13%        6,331     6,770       (440)      -6%
         % of Sales                    48.7%      54.7%                             51.9%     54.9%


•   November sales in line with Plan with an unfavorable variance with Philips (-$183K) offset by a favorable variance with
    Samsung (+$135K). Sales ahead of Forecast due to positive variances at GE ($97K), and Samsung ($93K), and a
    negative variance at Infraredx ($63K). Largest shipments for the month include Philips ($191K), Samsung ($363K), GE
    ($312K), and Humanscan ($67K),
•   GM unfavorable to Plan in the month due primarily to higher temp labor and overtime costs ($31K), and higher scrap
    than planned.
•   SG&A in line with Budget for the month, with lower benefits and costs savings, partially offset by higher sales
    commissions and rent. Favorable to Plan YTD primarily due to positive adjustments on bonus accruals and other cost
    containment efforts (lower benefits, R&D, consulting, and recruiting), partially offset by a higher allocation from CTG,
    legal costs and rent
•   EBITDA unfavorable to Plan due to unfavorable GM for the month and YTD, partially offset by savings in SG&A

           Channel Technologies Group                                                                              Confidential   17
                     Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56      Desc
                                              Main Document    Page 190 of 236
MSI
                                    Nov 15      Nov 15                           Nov 15      Nov 15
                     MSI            Month       Month      Variance    Var%       YTD         YTD      Variance      Var%
                                    Actual       Plan                            Actual       Plan
     Revenue                            447         630        (183)     -29%      4,892       8,155     (3,262)        -40%

     Cost of Sales                      428         176        (252)    -144%      3,076       3,195       119            4%

     Gross Margin                        19         454        (435)     -96%      1,817       4,960     (3,144)        -63%
      GM%                                4%         72%        -68%                  37%         61%

     SG&A                               131         364        233       64%       2,814       4,459      1,645          37%
     (Inc. R&D, B&P)
     Operating Income                  (113)         90        (202)    -226%       (998)       501      (1,499)       -299%


     Management EBITDA                  (77)        101        (178)    -177%       (609)       624      (1,233)       -198%
        % of Sales                    -17.3%       16.0%                           -12.4%       7.7%




•   November sales lower than Plan due to delays in Alion MLTA program, but above Forecast due to a positive variance for
    Progeny (+$194K), partially offset by a negative variance for AQS-20 (-$127K). Largest shipments for the month include
    MK-54 (Progeny) ($214K), AQS-20 ($137K), and ARL-UT ($53K)
•   GM unfavorable to Plan due to lower sales than Plan and high mix of low margin product
•   SG&A ahead of plan due to lower integration costs and more headcount savings than planned




          Channel Technologies Group                                                                              Confidential   18
                           Case 9:18-ap-01058-DS                Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                Desc
                                                               Main Document    Page 191 of 236
CTG CO (SG&A)
                                                Nov 15        Nov 15                                       Nov 15     Nov 15
                       CTG CO                   Month         Month        Variance        Var%             YTD        YTD         Variance     Var%
                                                Actual         Plan                                        Actual      Plan
       Revenue                                      -              -             -               -             -           -            -             -

       Cost of Sales                                     10            6             (4)        -72%          274          (7)         (281)     3791%

       Gross Margin                                  (10)           (6)              (4)        72%           (274)            7       (281)     -3791%
        GM%

       SG&A                                          310          469           159             34%          4,350      5,488         1,139          21%
       (Inc. R&D, B&P)
       Operating Income                             (320)        (475)          155             -33%        (4,623)    (5,481)         858           -16%


       Management EBITDA                            (243)        (364)          120             -33%        (3,471)    (4,266)         795           -19%



                                                                                                       •      SG&A for the month favorable due to no
                                             Cost Type                       Variance, Actuals vs.            bonus accrual booked ($73K), lower
Cost Center                                     Actuals       Budget              Budget (U)                  spend in Advanced Systems ($31K) and
0006 - General G&A                                  (6,165)     15,793                21,958                  other cost containment actions in all
1000 - Office of the President                     43,371      119,500                76,129                  departments
1200 - Business Development                        46,283       65,470                19,187
1250 - Advanced Systems                            21,482       52,455                30,973
                                                                                                       •      YTD favorable due to reversal of
1400 - Support services (Contracts, legal)         26,794       36,538                 9,744                  bonuses accrued ($575K), lower spend
1401 - IT                                          61,949       58,582                (3,366)                 in Advanced Systems ($238K), Finance
1402 - HR                                          25,452       22,776                (2,676)                 ($148K) and BD ($68K), and cost
1600 - Accounting and Finance                      90,906       97,897                 6,991                  containment efforts in all departments
                                                  310,071      469,011               158,940
                                                                                                              (less travel, lower discretionary spend,
                                                                                                              delay in hiring and increases, and PTO
                                                                                                              actions
              Channel Technologies Group                                                                                                                    Confidential   19
         Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                 Main Document    Page 192 of 236




Overhead and SG&A




   Channel Technologies Group                                                             Confidential   20
                        Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56          Desc
                                                Main Document    Page 193 of 236
Total SG&A, including R&D and B&P
                                     Nov 15     Nov 15                             Nov 15     Nov 15
    SG&A                             Month      Month     Variance    Var%          YTD        YTD       Variance      Var%
                                     Actual      Plan                              Actual      Plan
    TOTAL SANTA BARBARA                 458         717       259       36%           6,892      8,151      1,259          15%
     General G&A                         72         167         94      57%           1,832      1,832             0        0%
     Office of the President             60         146         85      58%            742       1,386       644           46%
     Business Development                99         137         38      28%           1,435      1,618       183           11%
     Advanced Systems                    21          52         31      59%            250        487        238           49%
     Support services                    27          37         10      27%            432        442             10        2%
     IT                                  62          59         (3)      -6%           641        657             16        3%
     HR                                  25          23         (3)     -12%           272        293             21        7%
     Accounting and Finance              91          98          7       7%           1,288      1,436       148           10%
    CTG AM                              393         401          8       2%           4,001      4,419       419            9%
    MSI                                 131         364       233       64%           2,814      4,459      1,645          37%
    BWP                                  29          29         (0)      0%            323        323         -             0%
    TOTAL SG&A                         1,012      1,511       499       33%          14,029     17,352      3,322          19%
•     Total SG&A variance for the month of $259K is a result of $186K favorable for SG&A and $73K favorable for R&D and
      B&P*. YTD variance of $1,259K is a result of $1,318K favorable for SG&A and $59K unfavorable for R&D and B&P.
•     SG&A variance, excluding R&D and B&P, is primarily due to lower costs for CTG CO (see CTG CO SG&A slide), lower
      commissions ($106K) and bonus ($28K) at Optics, cost containment efforts at Advanced Materials, and MSI
      integration costs significantly below plan
•     YTD R&D and B&P variance is primarily due to higher R&D costs (-$188K) at EOI than planned for new product
      development (primarily NV-2500), offset by a favorable B&P variance for Transducers/Systems
* R&D and B&P costs within SG&A departments (including those charged to product lines) are included in the figures above

             Channel Technologies Group                                                                                Confidential   21
                        Case 9:18-ap-01058-DS            Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                 Desc
                                                        Main Document    Page 194 of 236
    Overhead Spending (Santa Barbara)
                                            Nov 15       Nov 15                                  Nov 15      Nov 15
       OVERHEAD                             Month        Month     Variance      Var%             YTD         YTD      Variance      Var%
                                            Actual        Plan                                   Actual       Plan
       TOTAL SANTA BARBARA                      1,088      1,154          67          6%          12,217      12,778         561          4%
       General Overhead                          131         157          25        16%            1,326       1,649         323        20%
       EHS/Facilities                            248         226         (23)       -10%           2,733       2,518        (215)        -9%
       Manufacturing                             349         320         (30)        -9%           3,696       3,427        (268)        -8%
       Mat & Prod Planning                         91         84           (8)       -9%           1,138         977        (161)       -16%
       Quality                                     54         66          12        18%              743         785          41          5%
       IMS                                         21         29           8        27%              253         297          44        15%
       Procurement                                 30         31           0          1%             351         371          20          5%
       Engineering                               132         185          53        29%            1,617       2,079         462        22%
       Program Management                          29         58          29        49%              360         675         315        47%

•    These costs represent the actual incurred overhead costs in Santa Barbara, including Optics, before absorption
•    Overhead costs in line with Plan for November overall, favorable from SB ($76K) and unfavorable from EOI (-$9K)
•    YTD favorable variance to Plan from SB ($663K) and unfavorable from EOI (-$102K) due to:
       •     General Overhead due to lower Depreciation & Amortization ($137K), and Business Insurance ($19K)
       •     EHS/Facilities due to higher costs for EH&S, including consulting fees ($82K), higher janitorial costs ($43K), security ($11K), licenses
             ($17K) and higher general repairs & maintenance and facilities costs offset in Manufacturing below ($99K), slightly offset by lower
             payroll costs ($37K)
       •     Manufacturing supplies and uniforms ($86K), recruiting costs ($19K), consulting ($35K), payroll related costs ($472K), offset by lower
             maintenance and facilities costs (offset in EHS above) ($96K), travel ($25K), tooling & supplies ($122K)
       •     Mat & Prod Planning due to higher payroll costs ($107K), recruiting costs ($12K) and higher freight costs ($59K)
       •     Engineering due to lower payroll related costs ($237K), recruiting ($47K), consulting costs ($32K), supplies ($32K), and travel ($55K)
       •     Program Management due to lower payroll related costs ($314K)
              Channel Technologies Group                                                                                             Confidential       22
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 195 of 236




Capital Expenditures




    Channel Technologies Group                                                             Confidential   23
                                            Case 9:18-ap-01058-DS                                Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                                                          Desc
                                                                                                Main Document    Page 196 of 236
          Capital Expenditures
CTG CAPITAL EXPENDITURES - NOVEMBER 2015


                                                                      2015           2015            2015           2015           2015           2015           2015           2015           2015           2015            2015            2015      Nov YTD
Number                Description                                      Jan           Feb             Mar            Apr            May            Jun             Jul           Aug            Sep            Oct             Nov            TOTAL      Budget     Variance
CTG Santa Barbara
 2014-C006-01   C     Tooling - Ceramics                           $      422 $          640     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $     1,062
 2015-C001-01   C     Multifunction Reconfigurable I/O device      $      -     $      7,568     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $     7,568
 2015-C002-01   C     Tooling requirements for pressing equipment on
                                                                   $ new orders.
                                                                          -     $     18,690     $       -      $     9,750    $     7,255    $      (590)   $       -      $       516    $     4,800    $     9,103     $     9,338    $ 58,863
 2014-C014-01   C     Blanchard                                    $      -     $     20,000     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $ 20,000
 2014-C018-00   C     Remodel mezzanine                            $ 47,630 $         38,973     $    33,413    $     5,448    $    15,764    $    11,212    $    13,987    $     2,920    $     7,707    $       -       $       -      $ 177,054
 2014-C019-01   C     Environmental Chamber                        $      -     $      5,156     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $     5,156
 2012-0043-01   C     New Powder Room                              $      -     $        -       $     6,366    $    (6,366)   $       -      $       -      $       -      $       -      $       -      $       -       $       -      $       -
 2014-C016-01   C     Powder Scales                                $      -     $        -       $     5,683    $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $     5,683
 2015-C005-01   C     Weigh Out Improvement                        $      -     $        -       $    11,781    $       -      $     7,683    $     3,031    $       -      $       -      $       -      $       -       $       -      $ 22,496
 2014-T019-00   T     Remodel 2nd floor                            $    3,285 $       52,496     $       -      $       -      $       -      $     1,329    $       -      $       210    $       -      $       -       $       -      $ 57,319
 2014-T020-01   T     Pressers                                     $    7,673 $          -       $       -      $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $     7,673
 2015-T003-01   T     Test Equipment                               $      -     $        256     $    37,232    $   132,496    $    87,149    $   131,818    $    85,729    $    17,259    $    16,153    $     1,192     $       137    $ 509,421
 2015-T004-01   T     MSI move to Transducers                      $      -     $        -       $    16,633    $    (1,102)   $       -      $       400    $       648    $       705    $       -      $       -       $       174    $ 17,457
 2015-T010-01   T     Motor Controller for Acoustic Tank #2        $      -     $        -       $       -      $       -      $     3,182    $       -      $       -      $       -      $       -      $       -       $       -      $     3,182
 2014-S011-01   S     3 D prototype printer for engineering        $      -     $          66    $       -      $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $         66
 2015-S006-01   S     Systems Engineering Computers                $      -     $        -       $    15,734    $         50   $       -      $       -      $       -      $       -      $       -      $       -       $       -      $ 15,783
 2015-0007-01         SCIF Electronic Locks                        $      -     $        -       $       -      $     4,190    $      (196)   $       -      $     1,265    $       -      $       -      $       -       $       -      $     5,260
 2015-0008-01         Workstation                                  $      -     $        -       $       -      $     2,624    $         42   $       -      $       -      $       -      $       -      $       -       $       -      $     2,666
 2013-0009-01         Planning for Facility Modernization          $      -     $        -       $     1,071    $    (1,072)   $       -      $       -      $       -      $       -      $       -      $       -       $       -      $         (1)
 2014-0017-01         Software                                     $      -     $        -       $     1,215    $       -      $       -      $       -      $       -      $       -      $       -      $       -       $       -      $     1,215
 2014-C015-01   C     Inkprint System                              $      -     $        -       $       -      $       -      $       -      $       -      $     7,265    $       -      $       -      $       -       $       -      $     7,265
 2015-0013-01         Shredder/Alarm upgrade                       $      -     $        -       $       -      $       -      $       -      $       -      $     3,153    $       -      $       -      $       -       $       -      $     3,153
 2015-C015-01   C     Security cameras                             $      -     $        -       $       -      $       -      $       -      $       -      $     7,068    $       -      $       -      $       -       $       -      $     7,068
 2015-C014-01   C     Optical CMM Inspection Equipment             $      -     $        -       $       -      $       -      $       -      $       -      $    58,978    $     2,590    $       -      $       -       $       -      $ 61,568
 2015-C012-01   C     Coolant filtration systemCeramic grinding    $      -     $        -       $       -      $       -      $       -      $       -      $       -      $     1,040    $       -      $       -       $       -      $     1,040
 2015-S017-01   S     Frequency counters, engineering test lab     $      -     $        -       $       -      $       -      $       -      $       -      $       -      $     3,018    $       (92)   $       -       $       -      $     2,926
 PLEX2015             Plex Reimplementation 2015                   $    9,648 $       10,720     $    16,088    $     5,360    $    16,080    $    11,801    $    65,318    $    26,111    $     9,495    $    12,637     $     9,495    $ 192,751
                        CTG Santa Barbara                          $ 68,658 $        154,565     $   145,215    $   151,379    $   136,959    $   159,001    $   243,409    $    54,368    $    38,064    $    22,932     $    19,143    $ 1,193,694 $ 1,535,667 $ 341,973

EOI             E      EOI                                        $          -   $          -    $          -   $          -   $          -   $          -   $          -   $          -   $          -   $          -    $          -   $       -     $   59,000 $ 59,000

Adv Mat         AM    Advanced Materials                          $    71,900 $      113,609 $       109,767 $      136,680 $      323,449 $      103,058 $       79,609 $       25,810 $             -   $    67,083 $        30,682    $ 1,061,648   $ 713,000 $ (348,648)
MSI             MSI   MSI Computers & Equipment                   $     5,549 $          -   $           -   $          -   $        5,035 $          -   $          -   $          -   $             -   $       -   $           -      $ 10,584      $ 276,000 $ 265,416
                       CTG AM/MSI                                 $    77,449 $      113,609 $       109,767 $      136,680 $      328,484 $      103,058 $       79,609 $       25,810 $             -   $    67,083 $        30,682    $ 1,072,231

                       TOTAL                                      $   146,107 $      268,174 $       254,982 $      288,059 $      465,443 $      262,059 $      323,019 $       80,178 $       38,064 $       90,014 $        49,825    $ 2,265,925   $ 2,583,667 $ 317,742




                             Channel Technologies Group                                                                                                                                                                                      Confidential              24
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 197 of 236




MSI Integration




    Channel Technologies Group                                                             Confidential   25
                Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56    Desc
                                        Main Document    Page 198 of 236
MSI Integration – Status Update
Update
•   As of November 30, we are 14 months in. Both integrations costs and synergies are favorable to plan.
•   Integration costs through November 30 are $930K, below the original plan of $1.7M and the revised plan of
    $953K. Some equipment moves were not completed and are planned for a later date.
•   Plans to transition additional programs (MLTA, AQS20, PS60, Archerfish) are being developed as orders arrive
    using the Stage Gate process.

Synergies Achieved
•   Total synergies to date include: Carol Bowen (at closing – on target), Thomas Tiano (engineer terminated in
    April 2014 – favorable to plan), Patricia Modzelewski (on 10/31/2014 – favorable to plan of 01/31/2015),
    Nazeeh Shaheen (on 12/4/2014 – favorable to plan of 01/31/2015), Gary Douville (favorable to plan of June
    2015), Phira Chep (on 2/6/2014 – favorable to plan), and Phil Canada (on 2/13/2015 – favorable to plan).
    Five MSI operators (Chea, Phouthakhio, Ramos, Urrutia, and Vann) on 3/31/2015 – on target. Additional
    synergies on 5/29/2015 include: Barbara Lilley, Karen Cerritelli, and 2 technicians (Gogoun, Lindsay), Nazeeh
    Shaheen is the synergy BD position. Gary Douville is a synergy management position. Additional savings
    beginning September 2015 include a Director of Manufacturing, a contracts position, an engineer, and a
    technician; former Vice President of MSI beginning in November 2015. Favorable to plan.

Annualized Hard Cost Savings
• As of November 30, actual annualized hard cost savings of $1,039K vs Budget of $384K due to additional
    reductions and timing of planned reductions.




        Channel Technologies Group                                                                   Confidential   26
                Case 9:18-ap-01058-DS           Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                    Desc
                                               Main Document    Page 199 of 236
MSI Integration – Budget vs. Actual



   Integration Costs
                                                    Original Plan          Revised Plan*          November ITD     November Month
   Item
                                                    November ITD           November ITD              Actuals           Actuals

   Severance / Relocation Packages              $               540 $                  349 $                394 $              31
   Integration Manager/Professional Services    $               280 $                  250 $                302 $              -
   Travel                                       $                   50 $                   50 $              78 $              -
   Elect. Product Data Management S/W           $                   50 $                   44 $             -      $           -
   Video / Conf. and IT Misc.                   $                   50 $                   20 $             -      $           -
   Move Equipment                               $               110 $                  100 $                 24 $              -
   Training                                     $                   50 $                   10 $              18 $              -
   Scrap (Process Exp.)                         $                   50 $                   10 $             -      $           -
   Recruiting Fees                              $                   60 $                   20 $             -      $           -
   Misc.                                        $               440 $                  100 $                113 $                  2
   Integration Costs ($000)                     $             1,680    $              953     $             930    $           33
   *Budget revised 12Mar15




     Channel Technologies Group                                                                                             Confidential   27
            Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                    Main Document    Page 200 of 236




Appendix

  •   Financial Statements
  •   Working Capital
  •   Borrowing Base




      Channel Technologies Group                                                             Confidential   28
                                      Case 9:18-ap-01058-DS                  Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                   Desc
                                                                            Main Document    Page 201 of 236
     Income Statement
                                              Favorable/    Favorable/                                                                                                      Favorable/    Favorable/
    Nov 15           2015           2014     (Unfavorable) (Unfavorable)                                                       Nov 15          Nov 15            2014      (Unfavorable) (Unfavorable)
    Month           Month           Month      Difference    Difference            BWP-CTG-EOI-AM-MSI Combined                  YTD              YTD              YTD        Difference    Difference
    Actual           Plan          Prior Yr       Plan        Prior Yr                 Statement of Earnings                   Actual           Plan            Prior Yr        Plan        Prior Yr
$    3,695,859    $ 4,791,121    $ 5,258,538 $ (1,095,262) $ (1,562,679)                  Sales/Shipments                  $   46,329,076    $ 52,910,751     $ 43,498,302 $ (6,581,675) $ 2,830,775
           -              -               -             -              -                Inter-Company Sales                           -               -                 -             -            -
    3,695,859       4,791,121        5,258,538     (1,095,262)     (1,562,679)              Total Revenue                      46,329,076      52,910,751       43,498,302    (6,581,675)     2,830,775


    2,858,806       2,453,281        3,347,203       (405,526)       488,396                 Cost of Sales                     29,735,207      30,487,537       28,489,044      752,330       (1,246,163)

      837,053       2,337,840        1,911,336     (1,500,788)     (1,074,283)              Gross Margin                       16,593,870      22,423,214       15,009,258    (5,829,344)     1,584,612

    22.6%            48.8%           36.3%         -26.1%          -13.7%                  Gross Margin %                      35.8%            42.4%            34.5%         -6.6%           1.3%

      926,537       1,346,615        1,118,346       420,079         191,810      General & Administrative Expenses            12,145,199      15,453,798        9,948,069     3,308,599      (2,197,131)
       75,678         111,861           83,725        36,183           8,047                   IR&D                             1,506,796       1,315,031          476,777      (191,764)     (1,030,018)
        9,793          53,000           26,684        43,207          16,891                    B&P                               377,499         583,000          619,507       205,501         242,007
    1,012,007       1,511,476        1,228,755       499,469         216,748                 Total SG&A                        14,029,494      17,351,829       11,044,352     3,322,335      (2,985,141)

     (174,954)        826,364         682,581      (1,001,319)      (857,535)            Operating earnings                     2,564,376       5,071,385        3,964,905    (2,507,009)     (1,400,530)

    -4.7%            17.2%           13.0%         -22.0%          -17.7%               Operating earnings %                   5.5%              9.6%             9.1%         -4.0%           -3.6%

       (47,501)       (43,660)       (159,975)          3,841       (112,474)     Non-Operation Income (Expenses)              (1,001,914)       (480,260)      (2,003,921)     521,654       (1,002,008)

     (222,455)        782,704         522,606      (1,005,159)      (745,060)       Income Before Interest Expense              1,562,462       4,591,125        1,960,984    (3,028,662)      (398,522)

     (298,174)       (256,329)       (280,030)        (41,846)       (18,144) Interest Expense & Other Financial Charges       (3,208,418)      (3,002,042)     (3,260,469)     (206,376)        52,051

     (520,629)        526,376         242,576      (1,047,005)      (763,205)           Pretax Income (Loss)                   (1,645,956)      1,589,083       (1,299,484)   (3,235,038)      (346,471)

            -                -             -                -               -               Income Taxes                          (32,990)          (2,100)         (2,479)      (30,890)       (30,511)

$    (520,629) $      526,376    $    242,576    $ (1,047,005) $    (763,205)                Net Income                    $   (1,678,945) $    1,586,983     $ (1,301,963) $ (3,265,928) $    (376,982)




                      Channel Technologies Group                                                                                                                              Confidential            29
                                  Case 9:18-ap-01058-DS              Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                          Desc
                                                                    Main Document    Page 202 of 236
     EBITDA Detail

                                         Favorable/     Favorable/                                                                                          Favorable/    Favorable/
    Nov 15       2015           2014    (Unfavorable) (Unfavorable)                                            Nov 15           Nov 15          2014       (Unfavorable) (Unfavorable)
    Month        Month          Month     Difference     Difference        BWP-CTG-EOI-AM-MSI Combined          YTD               YTD            YTD         Difference    Difference
    Actual        Plan         Prior Yr      Plan         Prior Yr             Statement of Earnings           Actual            Plan          Prior Yr         Plan        Prior Yr
$    (520,629) $  526,376     $ 242,576 $ (1,047,005) $      (763,205)              Net Income             $   (1,678,945) $     1,586,983   $ (1,301,963) $ (3,265,928) $ (376,982)



$         -     $       -     $       -     $        -     $       -                Income Taxes           $       32,990   $       2,100    $       2,479   $      30,890 $     30,511
      302,015       256,329       280,030         45,687        21,985       Interest Expense and other         3,736,183       3,002,042        3,323,562         734,141      412,621
      387,739       438,111       341,908        (50,372)       45,832      Depreciation & Amortization         4,498,641       4,610,839        3,662,226        (112,198)     836,415
       29,338        29,338        29,338               0            0             G&A Loan Fees                  322,713         322,713          322,713             -            -
        1,993         1,993         1,993            -             -              Non Op Loan Fees                 21,924          21,924           21,924             -               0
        6,250         6,250         6,250            -             -                  Board Fees                   68,750          68,750           68,750             -            -
       41,667        41,667        41,667              (0)         -        Blue Wolf Management Fees             458,333         458,336          458,334               (2)          (1)

$     248,373   $ 1,300,063   $   943,761   $ (1,051,691) $    (695,388)              EBITDA               $    7,460,589   $ 10,073,686     $   6,558,025   $ (2,613,097) $    902,563

$   1,039,257   $   384,394                                                 Annualized Hard Cost Savings   $    1,039,257   $     384,394

$   1,287,629   $ 1,684,458                                                        Bank EBITDA             $    8,499,845   $ 10,458,081




                    Channel Technologies Group                                                                                                                   Confidential       30
          Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                       Desc
                                        Main Document    Page 203 of 236
Balance Sheet - Assets
                                                        Total Combined     Total Combined          Variance
                                 NOV 2015                 NOV 2015           NOV 2015             NOV 2015
                      CHANNEL TECHNOLOGIES COMBINED        Actual 15           Budget          Actual vs Budget
                               Balance Sheet
                                                           Combined            Combined            Combined
               Balance Sheet                               NOV 2015            NOV 2015            NOV 2015

               CURRENT ASSETS
               Cash                                    $        225,499 $           249,456 $           (23,958)
               Accounts Receivable                            7,408,199           8,896,453          (1,488,255)
               Unbilled A/R                                   3,733,691           1,291,353           2,442,338
               Allowance for bad debt                            (3,257)            (80,029)             76,772
               Other Receivables                                    235                 235                  (0)
               Inventories                                    9,360,178           6,452,915           2,907,262
               Prepaid Expenses                                 869,631             856,412              13,219
                                                                                                            -
               TOTAL CURRENT ASSETS                          21,594,176          17,666,796           3,927,380

               FIXED ASSETS
               Projects in process                            1,331,743           2,201,869            (870,126)
               Shop Equipment                                10,255,230          10,504,173            (248,943)
               Lab. Demo & Test Equip                         1,674,992             799,982             875,009
               Office Equipment                               1,981,876           1,926,862              55,014
               Vehicle Equipment                                 24,250              24,250                 -
               Leasehold Improvement                          2,909,160           2,736,468             172,692
                                                             18,177,251          18,193,604             (16,354)
               Less Depreciation                             (5,514,813)         (5,791,337)            276,524
               TOTAL FIXED ASSETS                            12,662,438          12,402,268             260,170

               OTHER ASSETS
               Restricted Cash                                1,138,283           6,578,018          (5,439,735)
               Deposits                                          53,699              39,669              14,030
               Goodwill                                      24,888,354          28,948,467          (4,060,113)
               Identified Intangible Assets:                 26,229,313          23,661,465           2,567,848
               Trained & Assembled Workforce:                 2,715,000           2,715,000                 -
               Long Term Note                                   268,351             260,500               7,851
               Prepaid Loan Fee                               1,026,813           1,026,813                 -
               TOTAL OTHER ASSETS                            56,319,812          63,229,932          (6,910,119)

               TOTAL ASSETS                            $     90,576,426    $     93,298,995    $     (2,722,569)

    Channel Technologies Group                                                                                       Confidential   31
          Case 9:18-ap-01058-DS            Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                            Desc
                                          Main Document    Page 204 of 236
Balance Sheet – Liabilities & Equity
                                                                  Total Combined      Total Combined          Variance
                                NOV 2015                            NOV 2015            NOV 2015             NOV 2015
                     CHANNEL TECHNOLOGIES COMBINED                   Actual 15            Budget          Actual vs Budget
                              Balance Sheet
                                                                     Combined             Combined            Combined
              Balance Sheet                                          NOV 2015             NOV 2015            NOV 2015

              CURRENT LIABILITIES
              Accounts Payable                                   $       3,241,999    $      1,601,917    $      1,640,082
              Accrued Expenses                                           2,786,266           4,009,650          (1,223,384)
              Deferred Revenue                                           1,619,505           1,715,000             (95,495)
              Current Portion Long Term Debt                             3,002,755           2,518,750             484,005


              TOTAL CURRENT LIABILITIES                                 10,650,525           9,845,317            805,208

              LONG TERM LIABILITIES
              Revolver OWB                                                7,950,000          2,930,844           5,019,156
              Contingent Liability -Indemnification & Environmental Escrow1,138,283          6,578,018          (5,439,735)
              OWB Term Loan                                              25,464,732         25,358,000             106,732
              Avante Junior Financing                                     7,000,000          7,000,000                 -
              Fidus Junior Financing                                      7,000,000          7,000,000                 -
              OWB CapEx Term                                              3,550,000          1,850,000           1,700,000
              Rent: Security Deposit                                         25,413             25,413                 -
              Total Gross Long Term                                      52,128,427         50,742,275           1,386,152

              Less Amounts Due in 1 Year                                (3,002,755)         (2,518,750)           (484,005)
              TOTAL LONG TERM LIABILITIES                               49,125,672          48,223,525             902,147

              STOCKHOLDERS' EQUITY
              Members Equity                                            32,479,175           6,451,000          26,028,175
              Retained Earnings -                                                           27,192,171         (27,192,171)
              Net Profit Y-T-D                                          (1,678,945)          1,586,983          (3,265,928)
                                                                                                                          0
              TOTAL STOCKHOLDERS EQUITY                                 30,800,229          35,230,153          (4,429,924)

              TOTAL LIABILITIES &
               STOCKHOLDERS' EQUITY                              $      90,576,426    $     93,298,995    $     (2,722,569)

    Channel Technologies Group                                                                                                Confidential   32
                              Case 9:18-ap-01058-DS     Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56           Desc
                                                       Main Document    Page 205 of 236
    Balance Sheet – Trend

         BALANCE SHEET ($K)         DEC-14    JAN-15   FEB-15   MAR-15   APR-15   MAY-15   JUN-15   JUL-15   AUG-15   SEP-15       OCT-15    NOV-15

               Summary
  Cash                                 234       956      277      161      590       36       81      491      307        53        1,069        225
  Accounts Receivable                 8,572    6,187    7,348    9,106    8,508    7,618    6,566    5,185    5,917      5,828       6,364       7,405
  Unbilled A.R.                       1,189    1,865    2,317    2,987    3,328    3,391    2,031    2,686    3,195      3,651       4,490       3,734
  Inventory                           6,316    6,669    6,965    7,078    7,113    7,256    7,359    8,012    8,491      8,688       9,037       9,360
  Other Current Assets                 871       879      852      744    1,525      812      916      811      747       925         900         870
Total Current Assets                 17,181   16,556   17,759   20,076   21,063   19,113   16,953   17,185   18,657     19,146      21,859      21,594
  Fixed Assets                       12,724   12,680   12,745   12,743   12,832   13,090   13,145   13,257   13,125     12,951      12,827      12,662
  Other Non-Current Assets           64,297   64,055   63,811   63,577   63,344   63,040   62,805   62,536   62,303     57,072      56,566      56,320
Total Assets                         94,201   93,291   94,314   96,396   97,239   95,243   92,902   92,978   94,085     89,168      91,252      90,576


  Accounts Payable                    2,410    1,473    1,993    2,261    1,997    1,568    2,536    2,173    2,734      3,823       3,180       3,242
  Other Current Liabilities           6,795    6,816    6,954    8,479    8,842    8,419    6,286    6,409    6,995      6,801       6,681       7,409
Total Current Liabilities             9,206    8,289    8,947   10,740   10,839    9,987    8,822    8,582    9,729     10,623       9,862      10,651


  Revolver                            5,250    5,500    5,650    6,200    7,200    6,550    6,550    6,850    7,300      6,650       8,850       7,950
  Long-Term Debt                     40,564   40,564   40,564   39,836   39,836   39,836   39,063   39,463   39,463     38,712      40,012      40,012
  Other Liabilities                   6,603    6,604    6,587    6,587    6,587    6,516    6,514    6,495    6,495      1,497       1,208       1,164
Total Long-Term Liabilities          52,417   52,668   52,801   52,623   53,624   52,903   52,127   52,807   53,257     46,859      50,070      49,126
Equity                               32,578   32,334   32,566   33,033   32,777   32,353   31,954   31,589   31,099     31,686      31,321      30,800
Total Liabilities & Equity           94,201   93,291   94,314   96,396   97,239   95,243   92,902   92,978   94,085     89,168      91,252      90,576




                   Channel Technologies Group                                                                                    Confidential      33
          Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                  Main Document    Page 206 of 236
Balance Sheet – Trends




    Channel Technologies Group                                                             Confidential   34
                 Case 9:18-ap-01058-DS                       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                Desc
                                                            Main Document    Page 207 of 236
Cash Flow Statement
                                                                  Combined BWP-CTG Combined BWP-CTG-AM
                                November 2014                         NOV 2015           NOV 2015

                              BWP-CTG-EOI-AM-MSI                        YTD                  YTD
                                                                       Actual               Budget
     Statement of Cash Flow

     Pretax income                                                 $     (1,645,956) $           1,589,083
     Income taxes                                                           (32,990)                (2,100)

     Adjustments to reconcile net income to net cash:
     Depreciation & amortization                                          4,498,641              4,610,839
     Other adjustments:                                                         -
     Change in Accounts Receivable                                        1,243,639               (244,616)
     Change in Unbilled Revenue-Milestone Billings                       (2,545,130)             4,797,495
     Change in Allowance for bad debt                                       (76,772)                   -
     Change in Inventories
     Change in Prepaid Expenses
                                                                         (3,044,533)
                                                                              1,311
                                                                                                  (137,271)
                                                                                                    50,144
                                                                                                               •   YTD Cash flow from Operations
     Change in Deposits                                                       1,789                (19,794)        impacted by growth in Unbilled
     Change in Goodwill/Intangible Assets
     Change in Trained & Assembled Workforce:
                                                                           (198,601)
                                                                            198,601                    -
                                                                                                         (0)
                                                                                                                   Revenue and Inventory vs.
     Change in Long Term Note                                                (7,851)                   -           Plan, partially offset by strong
     Change in Prepaid Loan Fee
     Change in Accts Payable
                                                                            322,713
                                                                            831,653
                                                                                                   322,713
                                                                                                  (808,429)
                                                                                                                   collections and increase in AP
     Change in Accrued Expenses                                            (327,564)               900,457
     Change in Deferred Revenue                                             325,820             (4,478,971)

     Cash From Operations                                          $       (455,229) $           6,579,549

     Investing & financing activities:
     Purchase & retirement of property, plant & equipment                (2,217,142)            (2,502,516)

     Cash from internal operations                                       (2,672,372)             4,077,034

     Cash Flow From Financing Activities
     Revolver OWB                                                         2,700,000             (2,319,156)
     OWB Term Loan                                                       (1,637,018)            (1,743,750)
     OWB CapEx Term                                                       1,700,000                    -
     Refund of Former President Equity                                       25,000                    -
     Additional Equity Investment                                          (124,065)                   -
     Total From Financing Activities                                      2,663,917             (4,062,906)

     Total Cash Generated (Used)                                   $            (8,455) $             14,128
     Net-Inter-company change-borrowing (payback)                                   0                    -
     Total change in cash                                                   ($8,455)                 $14,128

    Channel Technologies Group                                                                                                        Confidential    35
                           Case 9:18-ap-01058-DS            Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                       Desc
                                                           Main Document    Page 208 of 236
 Working Capital – AR, AP
          Metric                  Jan-15        Feb-15       Mar-15       Apr-15      May-15      Jun-15     Jul-15    Aug-15     Sep-15    Oct-15    Nov-15

 Accounts Receivable Aging
Current                              $3,485       $4,884       $6,336      $4,440      $4,067      $4,233    $2,988     $3,579     $4,944   $4,660         $5,193
31-60 Days                           $2,170       $1,383       $1,945      $3,170      $2,968      $1,604    $1,796     $1,507       $694   $1,454         $1,507
61-90 Days                             $251         $722         $426        $350        $188        $593      $279       $546        $22      $83           $480
> 90 Days                              $309         $380         $408        $552        $398        $139      $125       $289       $171     $169           $228

Gross Trade AR                $       6,215 $      7,369 $      9,115 $     8,511 $     7,622 $     6,569 $ 5,189 $ 5,921 $ 5,831 $ 6,367 $                 7,408

           DSO                         46.1         53.1         63.0        57.5        51.4        44.5       35.2      40.4       39.6     43.5           52.2



  Accounts Payable Aging          Jan-15        Feb-15       Mar-15       Apr-15      May-15      Jun-15     Jul-15    Aug-15     Sep-15    Oct-15    Nov-15
Current                              $1,354       $1,592      $1,722       $1,405      $1,126       $1,956    $1,443    $1,442     $1,861    $2,084     $1,366
31-60 Days                             $115         $397        $472         $584        $421         $506      $697      $945       $994      $732     $1,360
61-90 Days                               $3           $4          $27          $7         $20          $24        $9      $330       $771      $109       $207
> 90 Days                                $1           $1          $40          $0          $1          $50       $24       $16       $198      $255       $308

Gross Trade AP                $       1,473 $      1,993 $      2,261 $     1,997 $     1,568 $     2,536 $ 2,173 $ 2,734 $ 3,823 $ 3,180 $                 3,242

          AP Days                      36.8         48.7         52.2        43.9        34.2        54.3       46.7      58.6       88.9     72.0           75.7


      •    Positive trend in accounts receivable collections, with improved and stable DSO in recent months. Increase in
           November due to invoicing of TR-343 ($1.1M) not included in Revenues in November (POC revenue recognition
           method)
      •    Cash outflows at quarter end restricted to critical vendor payments, and therefore higher AP days than the
           normal trend.

              Channel Technologies Group                                                                                                    Confidential       36
                          Case 9:18-ap-01058-DS                 Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                         Desc
                                                               Main Document    Page 209 of 236
  Working Capital – Inventory


           Metric               Jan-15             Feb-15          Mar-15          Apr-15         May-15         Jun-15         Jul-15     Aug-15       Sep-15     Oct-15          Nov-15
         Inventory
Raw Material                $       4,540      $      4,544    $      4,556    $     4,481    $     4,328    $     4,101    $     4,220    $ 4,673     $ 4,660     $ 5,130     $      5,369
WIP                         $       5,543      $      6,262    $      6,781    $     7,230    $     7,347    $     8,145    $     8,856    $ 8,491     $ 9,679     $ 10,334    $     10,623
Eng/PM                      $       1,419      $      1,589    $      1,753    $     1,979    $     2,135    $     2,335    $     2,485    $ 2,776     $ 3,010     $ 3,611     $      3,928
POC                         $      (4,808)     $     (5,348)   $     (5,849)   $    (6,412)   $    (6,694)   $    (7,082)   $    (7,139)   $ (7,259)   $ (8,326)   $ (9,553)   $    (10,326)
WIP Total                   $       2,154      $      2,502    $      2,684    $     2,797    $     2,788    $     3,398    $     4,203    $ 4,007     $ 4,363     $ 4,392     $      4,225
FG                          $         626      $        663    $        703    $       819    $       837    $       848    $       882    $ 971       $ 979       $ 1,019     $      1,100
Reserves                    $        (651)     $       (745)   $       (865)   $      (984)   $      (697)   $      (987)   $    (1,293)   $ (1,161)   $ (1,315)   $ (1,504)   $     (1,334)
Net Inventory               $       6,669      $      6,965    $      7,078    $     7,113    $     7,256    $     7,359    $     8,013    $ 8,491     $ 8,688     $ 9,037     $      9,360

Total Inventory             $       6,669 $           6,965 $         7,078 $        7,113 $        7,256 $        7,359 $ 8,013 $ 8,491 $ 8,688 $ 9,037 $                            9,360

        Inventory Turns                  5.0            4.8             4.9            5.0            4.9            4.8            4.4         4.2         4.0         3.8             3.7




    •      Inventory turns deterioration in last 6 months due to delays in shipping and inventory builds on MK-54, TR-343 and
           BAE programs




                  Channel Technologies Group                                                                                                                         Confidential           37
             Case 9:18-ap-01058-DS          Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56              Desc
                                           Main Document    Page 210 of 236
Borrowing Base – November 30, 2015
                                             BORROWING BASE CERTIFICATE
                                                                           For:      11/30/15



         #     ACCOUNTS RECEIVABLE
         1          Total Accounts Receivable Current Period                                    $    7,408,199
         2          Less:      Total Ineligible Accounts                                        $     (226,534)
         3          Total Eligible Accounts Receivable (Line 1 - Line 2)                        $    7,181,665
         4          Accounts Receivable Advance Rate (80%)                                                 80%
         5          Accounts Receivable Availability (Line 3 * Line 4)                          $    5,745,332

         #     INVENTORY
         6           Total Inventory Current Period (A)                                         $    9,360,178
         7           Less:      Total Ineligible Inventory                                      $          -
         8           Total Eligible Inventory (Line 6 - Line 7)                                 $    9,360,178
         9           Inventory Advance Rate (50%; may be 60% up to 90 consecutive days)                    50%
         10          Inventory Availability (Line 8 * Line 9)                                   $    4,680,089


               BORROWING BASE
         11         Total Collateral Availability (Line 5 + Line 10)                            $   10,425,421
         12         Total Revolving Line of Credit                                              $   10,000,000

         13           Borrowing Base (Lesser of Line 11 or Line 12)                             $   10,000,000

         14           Less: Outstanding L/C's (enter as negative)                               $   (7,950,000)
         15           Less: Usage (Outstanding Line of Credit) (enter as negative)              $          -
         16           Total Outstanding                                                         $   (7,950,000)

         17           Net Borrowing Availability                                                $    2,050,000
                      (A) Inventory is net of reserves.


    Channel Technologies Group                                                                                    Confidential   38
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 211 of 236


 

 

 

 

 

 

 

 

 

 

 




                       Exhibit 23
           Case 9:18-ap-01058-DS                  Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                      Desc
                                                 Main Document    Page 212 of 236

Ewelina Johnson

From:                    Lynn Chen
Sent:                    Tuesday, January 19, 2016 12:30 PM
To:                      Joshua Cherry-Seto; Tom Ellis
Cc:                      Damon Frier; Kenny Shrainer; Rich Simitian
Subject:                 Re: FW: CTS Corp - CTG Conflict Waiver
Attachments:             Conflict Waiver Letter_CTS Corp - CTG LC signed.pdf


Hi Tom, 

Here is my signature. 

Thanks, lynn 
  
Lynn Chen 
Chief Financial Officer 
  
            
Channel Technologies Group 
879 Ward Drive 
Santa Barbara, CA 93111 
805-690-5132 (direct) 
805-403-5488 (cell) 
www.channeltechgroup.com  
  
Confidentiality Notice:
This email message, including any attachments, is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original message. Any
unauthorized review, use, disclosure, or distribution is prohibited. 
 
 
>>> On 1/19/2016 at 9:05 AM, in message 
<DM2PR0801MB556E231C8AAE8FB5F36D42AD3C10@DM2PR0801MB556.namprd08.prod.outlook.com>, "Ellis, Tom" 
<Thomas.Ellis@us.gt.com> wrote: 

     Mr, Cherry-Seto, 

       

     Rich Simitian has asked me to revise the subject waiver letter to refer to Blue Wolf Capital Fund II, L.P. rather than
     Blue Wolf Capital Management. I have attached the amended waiver letter as you requested.  

       

     If you agree with the changes, please sign and return to me and Rich Simitian. Ms. Chen may also use the attached
     letter to sign and return to me and Rich as well. 

       


                                                                           1
        Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                                     Main Document    Page 213 of 236
We greatly appreciate your assistance. 

  

Best regards, 

Tom 

  

Thomas Ellis | Managing Director 

Grant Thornton LLP 

T 214 561 2566 

M 214 215-6442 

E thomas.ellis@us.gt.com | W www.grantthornton.com 

  

From: Simitian, Rich  
Sent: Tuesday, January 19, 2016 9:37 AM 
To: Ellis, Tom <Thomas.Ellis@us.gt.com> 
Subject: Fwd: CTS Corp ‐ CTG Conflict Waiver 

  

 
 
 
Begin forwarded message: 

From: Joshua Cherry‐Seto <jcs@bluewolfcapital.com> 
Date: January 19, 2016 at 7:29:51 AM PST 
To: "Simitian, Rich" <Rich.Simitian@us.gt.com>, Lynn Chen <LChen@channeltech.com> 
Cc: "Frier, Damon" <Damon.Frier@us.gt.com> 
Subject: RE: CTS Corp ‐ CTG Conflict Waiver 

Rich – please update to reflect Blue Wolf Capital Fund II, L.P. throughout for us. 

  

I can then sign. 

  

Josh 

                                                                 

____________________________________ 
Joshua Cherry‐Seto 
                                                           2
        Case 9:18-ap-01058-DS         Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                     Desc
                                     Main Document    Page 214 of 236
Blue Wolf Capital Partners 
One Liberty Plaza, 52nd Floor 

New York, NY  10006 

p:   212.488.1347 
f:    917.677.8980 

c:   917.204.5967 

jcs@bluewolfcapital.com 

  

  

From: Simitian, Rich [mailto:Rich.Simitian@us.gt.com]  
Sent: Tuesday, January 19, 2016 10:20 AM 
To: Lynn Chen <LChen@channeltech.com>; Joshua Cherry‐Seto <jcs@bluewolfcapital.com> 
Cc: Frier, Damon <Damon.Frier@us.gt.com> 
Subject: Fwd: CTS Corp ‐ CTG Conflict Waiver 

  

Josh 

  

Per our phone call this morning I am attaching the conflict waiver. CTS has signed.  I will need both you and Lynn to 
sign as well 

  

Once in place I will coordinate with Damon on the tax side and we will talk to you about next steps 

  

Thank you 

  

Rich Simitian 

7143214481 mobile 

 
 
Begin forwarded message: 

From: "Ellis, Tom" <Thomas.Ellis@us.gt.com> 
Date: January 18, 2016 at 8:31:46 PM PST 


                                                          3
        Case 9:18-ap-01058-DS                    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                           Desc
                                                Main Document    Page 215 of 236
To: "Simitian, Rich" <Rich.Simitian@us.gt.com> 
Subject: CTS Corp ‐ CTG Conflict Waiver 

Hi, Rich, 

  

I’ve attached a copy of the subject waiver letter executed by CTS Corp. 

  

Please provide the CTS-executed letter to CTG and Blue Wolf for their files after they have executed and returned the
letters you provided to them for signature.  

  

Thanks, Rich! 

Tom 

  

Thomas Ellis | Managing Director 

Grant Thornton LLP 

T 214 561 2566 

M 214 215-6442 

E thomas.ellis@us.gt.com | W www.grantthornton.com 

  

  

  



                                                                                       




                        
 
Grant Thornton LLP is the U.S. member firm of Grant Thornton International Ltd. Grant Thornton International Ltd and its member firms are not a worldwide 
partnership, as each member firm is a separate and distinct legal entity. In the U.S., visit Grant Thornton LLP at www.GrantThornton.com. 


  

Please consider the environment before printing this email. 

  

                                                                            4
            Case 9:18-ap-01058-DS                  Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                    Desc
                                                  Main Document    Page 216 of 236
     Please understand that, unless expressly stated otherwise, any written advice given by Grant Thornton LLP
     that is contained in, forwarded with, or attached to this e-mail is: (1) limited to the matters and potential tax
     consequences specifically addressed herein, and; (2) not intended or written by Grant Thornton LLP as
     advice on the application or potential application of any penalties that may be imposed under any federal,
     state, or foreign statute or regulation in any manner. 

       

     This e-mail is intended solely for the person or entity to which it is addressed and may contain confidential and/or
     privileged information. Any review, dissemination, copying, printing or other use of this e-mail by persons or entities
     other than the addressee is prohibited. If you have received this e-mail in error, please contact the sender immediately
     and delete the material from any computer. 

       

       

       ________________________________   

      
     Grant Thornton LLP is the U.S. member firm of Grant Thornton International Ltd. Grant Thornton International Ltd and its member firms are not a
     worldwide partnership, as each member firm is a separate and distinct legal entity. In the U.S., visit Grant Thornton LLP at www.GrantThornton.com.

       

     Please consider the environment before printing this email. 

       

     Please understand that, unless expressly stated otherwise, any written advice given by Grant Thornton LLP
     that is contained in, forwarded with, or attached to this e-mail is: (1) limited to the matters and potential tax
     consequences specifically addressed herein, and; (2) not intended or written by Grant Thornton LLP as
     advice on the application or potential application of any penalties that may be imposed under any federal,
     state, or foreign statute or regulation in any manner. 

       

     This e-mail is intended solely for the person or entity to which it is addressed and may contain confidential and/or
     privileged information. Any review, dissemination, copying, printing or other use of this e-mail by persons or entities
     other than the addressee is prohibited. If you have received this e-mail in error, please contact the sender immediately
     and delete the material from any computer. 

  

  




                                                                            5
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 217 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 218 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 219 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 220 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 221 of 236
    Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                            Main Document    Page 222 of 236


 

 

 

 

 

 

 

 

 

 

 




                       Exhibit 24
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 223 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 224 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 225 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 226 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 227 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 228 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 229 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 230 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 231 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 232 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 233 of 236
Case 9:18-ap-01058-DS    Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56   Desc
                        Main Document    Page 234 of 236
                  Case 9:18-ap-01058-DS                       Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                                     Desc
                                                             Main Document    Page 235 of 236
       B1040 (FORM 1040) (12/15)

                  ADVERSARY PROCEEDING COVER SHEET                                                   ADVERSARY PROCEEDING NUMBER
                                                                                                     (Court Use Only)
                          (Instructions on Reverse)

 PLAINTIFFS                                                                           DEFENDANTS
CORPORATE RECOVERY ASSOCIATES, LLC, as Liquidating                                    Blue Wolf Capital Partners, LLC et al
Trustee appointed under the confirmed Chapter 11 plan of
Channel Technologies Group, LLC
 ATTORNEYS (Firm Name, Address, and Telephone No.)                                    ATTORNEYS (If Known)
Christian Orozco
California State Bar No. 285723
corozco@lynnllp.com
Lynn Pinker Cox & Hurst, LLP
2100 Ross Avenue, Suite 2700
Dallas, Texas 75201
(214) 981-3800 - Telephone



 PARTY (Check One Box Only)                        PARTY (Check One Box Only)
 □ Debtor    □ U.S. Trustee/Bankruptcy Admin       □ Debtor       □ U.S. Trustee/Bankruptcy Admin
 □ Creditor  □ Other                               □ Creditor     □ Other                                   ■


 □ Trustee
   ■
                                                   □ Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
COMPLAINT TO AVOID AND RECOVER FRAUDULENT TRANSFERS
[11 U.S.C. §§ 548, 550]


                                                                            NATURE OF SUIT
               (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


 □                                                                                    □
        FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)


 □                                                                                    □
        11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support


 □                                                                                    □
        12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
 ■      13-Recovery of money/property - §548 fraudulent transfer                         63-Dischargeability - §523(a)(8), student loan

 □      14-Recovery of money/property - other                                         □   64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                             (other than domestic support)


 □
         FRBP 7001(2) – Validity, Priority or Ex tent of Lien

         21-Validity, priority or extent of lien or other interest in property
                                                                                      □   65-Dischargeability - other


                                                                                      □
                                                                                      FRBP 7001(7) – Injunctive Relief
         FRBP 7001(3) – Approval of Sale of Property

 □
                                                                                         71-Injunctive relief – imposition of stay
        31-Approval of sale of property of estate and of a co-owner - §363(h)         □    72-Injunctive relief – other
         FRBP 7001(4) – Objection/Revocation of Discharge

 □
                                                                                      FRBP 7001(8) Subordination of Claim or Interest
        41-Objection / revocation of discharge - §727(c),(d),(e)                      □    81-Subordination of claim or interest
         FRBP 7001(5) – Revocation of Confirmation

 □
                                                                                      FRBP 7001(9) Declaratory Judgment
        51-Revocation of confirmation
                                                                                      □    91-Declaratory judgment

 □
        FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Determination of Removed Action


 □
        66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims

        62-Dischargeability - §523(a)(2), false pretenses, false representation,
                                                                                      □    01-Determination of removed claim or cause


                                                                                      □
            actual fraud                                                              Other

 □                                                                                        SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.

                                                                                      □
        67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny
                                  (continued nex t column)                                 02-Other (e.g. other actions that would have been brought in state court
                                                                                              if unrelated to bankruptcy case)
 □ Check if this case involves a substantive issue of state law                       □ Check if this is asserted to be a class action under FRCP 23
 □ Check if a jury trial is demanded in complaint                                     Demand $ Over 1 million dollars
 Other Relief Sought




                                                                                                                                                     230287
       Case 9:18-ap-01058-DS               Doc 1 Filed 10/12/18 Entered 10/12/18 17:33:56                              Desc
                                          Main Document    Page 236 of 236
 B1040 (FORM 1040) (12/15)

                BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING                                      ARISES
NAME OF DEBTOR                                  BANKRUPTCY CASE NO.
CHANNEL TECHNOLOGIES GROUP, LLC                9:16-bk-11912-DS
DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE                                         NAME OF JUDGE
CENTRAL                                        NORTHERN                                                 Deborah J. Saltzman
                            RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                             DEFENDANT                                                         ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
October 12, 2018                                                     Christian Orozco



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
